 

Exhibit 10.1

 

UNITED DEVELOPMENT FUNDING INCOME FUND V

UP TO 50,000,000 COMMON SHARES OF BENEFICIAL INTEREST

 

EXCLUSIVE DEALER MANAGER AGREEMENT

 

July 25, 2014

 

Realty Capital Securities, LLC

One Beacon Street, 14th Floor

Boston, Massachusetts 02108

 

Ladies and Gentlemen:

 

United Development Funding Income Fund V (the “Trust”) is a Maryland real estate
investment trust that intends to qualify to be taxed as a real estate investment
trust (a “REIT”) for federal income tax purposes beginning with the taxable year
ending December 31, 2014, or the first year during which the Trust begins
material operations. The Trust proposes to offer (a) up to 37,500,000 common
shares of beneficial interest, $0.01 par value per share (the “Shares”), for a
purchase price of $20.00 per Share, in the primary offering (the “Primary
Offering”), and (b) up to 12,500,000 Shares for a purchase price of $20.00 per
Share for issuance through the Trust’s distribution reinvestment program (the
“DRP” and together with the Primary Offering, the “Offering”) (subject to the
right of the Trust to reallocate such Shares between the Primary Offering and
the DRP), all upon the other terms and subject to the conditions set forth in
the Prospectus (as defined in Section 1(a)).

 

Upon the terms and subject to the conditions contained in this Exclusive Dealer
Manager Agreement (this “Agreement”), the Trust hereby appoints Realty Capital
Securities, LLC, a Delaware limited liability company (the “Dealer Manager”), to
act as the exclusive dealer manager for the Offering, and the Dealer Manager
desires to accept such engagement.

 

1.          REPRESENTATIONS AND WARRANTIES OF THE TRUST. The Trust hereby
represents, warrants and agrees during the term of this Agreement as follows:

 

(a)          REGISTRATION STATEMENT AND PROSPECTUS. In connection with the
Offering, the Trust has prepared and filed with the Securities and Exchange
Commission (the “Commission”) a registration statement (File No. 333-194162) on
Form S-11 for the registration of the Shares under the Securities Act of 1933,
as amended (the “Securities Act”), and the rules and regulations of the
Commission promulgated thereunder (the “Securities Act Rules and Regulations”);
one or more amendments to such registration statement have been or may be so
prepared and filed. The registration statement on Form S-11 and the prospectus
contained therein, as finally amended at the date the registration statement is
declared effective by the Commission (the “Effective Date”) are respectively
hereinafter referred to as the “Registration Statement” and the “Prospectus”,
except that (i) if the Trust files a post-effective amendment to such
registration statement, then the term “Registration Statement” shall, from and
after the declaration of the effectiveness of such post-effective amendment by
the Commission, refer to such registration statement as amended by such
post-effective amendment, and the term “Prospectus” shall refer to the amended
prospectus then on file with the Commission, and (ii) if the prospectus filed by
the Trust pursuant to either Rule 424(b) or 424(c) of the Securities Act Rules
and Regulations shall differ from the prospectus on file at the time the
Registration Statement or the most recent post-effective amendment thereto, if
any, shall have become effective, then the term “Prospectus” shall refer to such
prospectus filed pursuant to either Rule 424(b) or 424(c), as the case may be,
from and after the date on which it shall have been filed. As used herein, the
terms “Registration Statement”, “preliminary Prospectus” and “Prospectus” shall
include the documents, if any, incorporated by reference therein. As used
herein, the term “Effective Date” also shall refer to the effective date of each
post-effective amendment to the Registration Statement, unless the context
otherwise requires.

 

 

 

 

(b)          DOCUMENTS INCORPORATED BY REFERENCE. The documents incorporated or
deemed to be incorporated by reference in the Prospectus, at the time they
hereafter are filed with the Commission, will comply in all material respects
with the requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations promulgated thereunder (the
“Exchange Act Rules and Regulations”), and, when read together with the other
information in the Prospectus, at the time the Registration Statement became
effective and as of the applicable Effective Date of each post-effective
amendment to the Registration Statement, did not and will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(c)          COMPLIANCE WITH THE SECURITIES ACT, ETC. During the term of this
Agreement:

 

(i)          the Registration Statement, the Prospectus and any amendments or
supplements thereto have complied, and will comply, in all material respects
with the Securities Act, the Securities Act Rules and Regulations, the Exchange
Act and the Exchange Act Rules and Regulations; and

 

(ii)         the Registration Statement does not, and any amendment thereto will
not, in each case as of the applicable Effective Date, include any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
the Prospectus does not, and any amendment or supplement thereto will not, as of
the applicable filing date, include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they are
made, not misleading; provided, however, that the foregoing provisions of this
Section 1(c) will not extend to any statements contained in or omitted from the
Registration Statement or the Prospectus that are based upon written information
furnished to the Trust by the Dealer Manager expressly for use in the
Registration Statement or Prospectus, it being understood and agreed that the
only such information furnished by the Dealer Manager to the Trust consists of
the information described in Sections 8(c)(ii), 8(c)(iii) and 8(c)(v).

 

2

 

 

(d)          SECURITIES MATTERS. There has not been (i) any request by the
Commission for any further amendment to the Registration Statement or the
Prospectus or for any additional information, (ii) any issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the institution or, to the Trust’s knowledge, threat of any
proceeding for that purpose, or (iii) any notification with respect to the
suspension of the qualification of the Shares for sale in any jurisdiction or
any initiation or, to the Trust’s knowledge, threat of any proceeding for such
purpose. The Trust is in compliance in all material respects with all federal
and state securities laws, rules and regulations applicable to it and its
activities, including, without limitation, with respect to the Offering and the
sale of the Shares.

 

(e)          TRUST STATUS. The Trust is a trust duly formed and validly existing
under the real estate investment trust law of Maryland, with all requisite power
and authority to enter into this Agreement and to carry out its obligations
hereunder.

 

(f)          AUTHORIZATION OF AGREEMENT. This Agreement is duly and validly
authorized, executed and delivered by or on behalf of the Trust and constitutes
a valid and binding agreement of the Trust enforceable in accordance with its
terms (except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of the United States, any state
or any political subdivision thereof which affect creditors’ rights generally or
by equitable principles relating to the availability of remedies or except to
the extent that the enforceability of the indemnity and contribution provisions
contained in this Agreement may be limited under applicable securities laws).

 

The execution and delivery of this Agreement and the performance of this
Agreement, the consummation of the transactions contemplated herein and the
fulfillment of the terms hereof, do not and will not conflict with, or result in
a breach of any of the terms and provisions of, or constitute a default under:
(i) the Trust’s or any of its subsidiaries’ declaration of trust, charter,
bylaws, or other organizational documents, as the case may be; (ii) any
indenture, mortgage, deed of trust, voting trust agreement, note, lease or other
agreement or instrument to which the Trust or any of its subsidiaries is a party
or by which the Trust or any of its subsidiaries or any of their properties is
bound; or (iii) any statute, rule or regulation or order of any court or other
governmental agency or body having jurisdiction over the Trust, any of its
subsidiaries or any of their properties. No consent, approval, authorization or
order of any court or other governmental agency or body has been or is required
for the performance of this Agreement or for the consummation by the Trust of
any of the transactions contemplated hereby (except as have been obtained under
the Securities Act, the Exchange Act, from the Financial Industry Regulatory
Authority (“FINRA”) or as may be required under state securities or applicable
blue sky laws in connection with the offer and sale of the Shares or under the
laws of states in which the Trust may own real properties in connection with its
qualification to transact business in such states or as may be required by
subsequent events which may occur). Neither the Trust nor any of its
subsidiaries is in violation of its declaration of trust, charter, bylaws or
other organizational documents, as the case may be.

 

3

 

 

As used in this Agreement, “Trust MAE” means any event, circumstance,
occurrence, fact, condition, change or effect, individually or in the aggregate,
that is, or could reasonably be expected to be, materially adverse to (A) the
condition, financial or otherwise, earnings, business affairs or business
prospects of the Trust and its subsidiaries considered as one enterprise, or (B)
the ability of the Trust to perform its obligations under this Agreement or the
validity or enforceability of this Agreement or the Shares.

 

(g)          ACTIONS OR PROCEEDINGS. As of the initial Effective Date, there are
no actions, suits or proceedings against, or investigations of, the Trust or its
subsidiaries pending or, to the knowledge of the Trust, threatened, before any
court, arbitrator, administrative agency or other tribunal (i) asserting the
invalidity of this Agreement, (ii) seeking to prevent the issuance of the Shares
or the consummation of any of the transactions contemplated by this Agreement,
(iii) that might materially and adversely affect the performance by the Trust of
its obligations under or the validity or enforceability of, this Agreement or
the Shares, (iv) that might result in a Trust MAE, or (v) seeking to affect
adversely the federal income tax attributes of the Shares except as described in
the Prospectus. The Trust promptly will give notice to the Dealer Manager of the
occurrence of any action, suit, proceeding or investigation of the type referred
to above arising or occurring on or after the initial Effective Date.

 

(h)          ESCROW AGREEMENT. The Trust will enter into an escrow agreement
(the “Escrow Agreement”) with the Dealer Manager and LegacyTexas Bank (the
“Escrow Agent”), substantially in the form included as an exhibit to the
Registration Statement, which provides for the establishment of an escrow
account (the “Escrow Account”) to receive and hold subscription funds in respect
of Shares of the Trust. Once a minimum of $2,000,000 of subscription funds has
been deposited in the Escrow Account, the Trust will deposit (or cause to be
deposited upon instruction to the Dealer Manager and the Soliciting Dealers (as
defined in Section 3(a))) all subscription funds to a designated deposit account
in the name of the Trust (the “Deposit Account”) at a bank which shall be
subject to the reasonable prior approval of the Dealer Manager, subject to any
continuing escrow obligations imposed by certain states as described in the
Prospectus and the Escrow Agreement. The Deposit Account shall be subject to a
deposit control agreement executed by the depositary, the Trust, and the Dealer
Manager (the “Control Agreement”).

 

4

 

 

(i)          SALES LITERATURE. Any supplemental sales literature, advertisement
(including, without limitation any “broker-dealer use only” material) or free
writing prospectus, regardless of how labeled or described, used in addition to
the Prospectus in connection with the Offering which previously has been, or
hereafter is, furnished or approved by the Trust (collectively, “Approved
Material”), shall, to the extent required, be filed with and approved by the
appropriate securities agencies and bodies, provided that the Dealer Manager
will make all FINRA filings, to the extent required. Any and all Approved
Material did not or will not at the time provided for use include any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

(j)          AUTHORIZATION OF SHARES. The Shares have been duly authorized and,
upon payment therefor as provided in this Agreement and the Prospectus, will be
validly issued, fully paid and nonassessable and will conform to the description
thereof contained in the Prospectus.

 

(k)          TAXES. Any taxes, fees and other governmental charges in connection
with the execution and delivery of this Agreement or the execution, delivery and
sale of the Shares have been or will be paid when due.

 

(l)           INVESTMENT COMPANY. The Trust is not, and neither the offer or
sale of the Shares nor any of the activities of the Trust will cause the Trust
to be, an “investment company” or under the control of an “investment company”
as such terms are defined in the Investment Company Act of 1940, as amended.

 

(m)         TAX RETURNS. The Trust has filed all material federal, state and
foreign income tax returns required to be filed by or on behalf of the Trust on
or before the due dates therefor (taking into account all extensions of time to
file) and has paid or provided for the payment of all such material taxes
indicated by such tax returns and all assessments received by the Trust to the
extent that such taxes or assessments have become due.

 

(n)          REIT QUALIFICATIONS. The Trust will make a timely election to be
subject to tax as a REIT pursuant to Sections 856 through 860 of the Internal
Revenue Code of 1986, as amended (the “Code”), for its taxable year ended
December 31, 2014, or the first year during which the Trust begins material
operations. The Trust has been organized and operated in conformity with the
requirements for qualification and taxation as a REIT. The Trust’s current and
proposed method of operation as described in the Registration Statement and the
Prospectus will enable it to continue to meet the requirements for qualification
and taxation as a REIT under the Code.

 

(o)          INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. The accountants who
have certified certain financial statements appearing in the Prospectus are an
independent registered public accounting firm within the meaning of the
Securities Act and the Securities Act Rules and Regulations. Such accountants
have not been engaged by the Trust to perform any “prohibited activities” (as
defined in Section 10A of the Exchange Act).

 

5

 

 

The Trust and its subsidiaries each maintains a system of internal accounting
and other controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Registration Statement, since the end of
the Trust’s most recent audited fiscal year, there has been (A) no material
weakness in the Trust’s internal control over financial reporting (whether or
not remediated), and (B) no change in the Trust’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Trust’s internal control over financial reporting.

 

(p)          ACCOUNTING SYSTEM. To the extent required by federal and state
securities laws, the Trust maintains a system of internal accounting controls,
including disclosure controls and procedures, internal controls over accounting
matters and financial reporting, an internal audit function and legal and
regulatory compliance controls, sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. There has not been and is no material weakness in
the Trust’s internal control over financial reporting (whether or not
remediated) and since the Trust’s formation, there has been no change in the
Trust’s internal control over financial reporting that has materially affected,
or could materially affect, the Trust’s internal control over financial
reporting.

 

(q)          PREPARATION OF THE FINANCIAL STATEMENTS. The financial statements
filed with the Commission as a part of the Registration Statement and included
in the Prospectus present fairly the consolidated financial position of the
Trust and its subsidiaries as of and at the dates indicated and the results of
their operations and cash flows for the periods specified. Such financial
statements have been prepared in conformity with generally accepted accounting
principles as applied in the United States applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto. No other financial statements or supporting schedules are
required to be included in the Registration Statement or any applicable
Prospectus.

 

6

 

 

(r)          MATERIAL ADVERSE CHANGE. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
may otherwise be stated therein or contemplated thereby, there has not occurred
a Trust MAE, whether or not arising in the ordinary course of business.

 

(s)          GOVERNMENT PERMITS. The Trust and its subsidiaries possess such
certificates, authorities or permits issued by the appropriate state, federal or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by them, other than those the failure to possess or own would not have,
individually or in the aggregate, a Trust MAE. Neither the Trust nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authority or permit which, individually
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Trust MAE.

 

(t)          PROPERTIES. Except as otherwise disclosed in the Prospectus and
except as would not result in, individually or in the aggregate, a Trust MAE,
(i) all properties and assets described in the Prospectus are owned with good
and marketable title by the Trust and its subsidiaries, and (ii) all liens,
charges, encumbrances, claims or restrictions on or affecting any of the
properties and assets of any of the Trust or its subsidiaries which are required
to be disclosed in the Prospectus are disclosed therein.

 

(u)          HAZARDOUS MATERIALS. The Trust does not have any knowledge of (i)
the unlawful presence of any hazardous substances, hazardous materials, toxic
substances or waste materials (collectively, “Hazardous Materials”) on any of
the properties owned by it or its subsidiaries or subject to mortgage loans
owned by the Trust or any of its subsidiaries, or (ii) any unlawful spills,
releases, discharges or disposal of Hazardous Materials that have occurred or
are presently occurring off such properties as a result of any construction on
or operation and use of such properties, which presence or occurrence in the
case of clauses (i) and (ii) would result in, individually or in the aggregate,
a Trust MAE. In connection with the properties owned by the Trust and its
subsidiaries or subject to mortgage loans owned by the Trust or any of its
subsidiaries, the Trust has no knowledge of any material failure to comply with
all applicable local, state and federal environmental laws, regulations,
ordinances and administrative and judicial orders relating to the generation,
recycling, reuse, sale, storage, handling, transport and disposal of any
Hazardous Materials.

 

2.           REPRESENTATIONS AND WARRANTIES OF THE DEALER MANAGER. The Dealer
Manager represents and warrants to the Trust during the term of this Agreement
that:

 

(a)          ORGANIZATION STATUS. The Dealer Manager is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, with all requisite power and authority to enter into this
Agreement and to carry out its obligations hereunder.

 

7

 

 

(b)          AUTHORIZATION OF AGREEMENT. This Agreement has been duly
authorized, executed and delivered by the Dealer Manager, and assuming due
authorization, execution and delivery of this Agreement by the Trust, will
constitute a valid and legally binding agreement of the Dealer Manager
enforceable against the Dealer Manager in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability and except that rights to indemnity and
contribution hereunder may be limited by applicable law and public policy.

 

(c)          ABSENCE OF CONFLICT OR DEFAULT. The execution and delivery of this
Agreement, the consummation of the transactions herein contemplated and
compliance with the terms of this Agreement by the Dealer Manager will not
conflict with or constitute a default under (i) its organizational documents,
(ii) any indenture, mortgage, deed of trust or lease to which the Dealer Manager
is a party or by which it may be bound, or to which any of the property or
assets of the Dealer Manager is subject, or (iii) any rule, regulation, writ,
injunction or decree of any government, governmental instrumentality or court,
domestic or foreign, having jurisdiction over the Dealer Manager or its assets,
properties or operations, except in the case of clause (ii) or (iii) for such
conflicts or defaults that would not individually or in the aggregate have a
material adverse effect on the condition (financial or otherwise), business,
properties or results of operations of the Dealer Manager.

 

(d)          BROKER-DEALER REGISTRATION; FINRA MEMBERSHIP. The Dealer Manager
is, and during the term of this Agreement will be, duly registered as a
broker-dealer pursuant to the provisions of the Exchange Act, a member in good
standing of FINRA, and a broker or dealer duly registered as such in those
states where the Dealer Manager is required to be registered in order to carry
out the Offering as contemplated by this Agreement. Moreover, the Dealer
Manager’s employees and representatives have all required licenses and
registrations to act under this Agreement. There is no provision in the Dealer
Manager’s FINRA membership agreement that would restrict the ability of the
Dealer Manager to carry out the Offering as contemplated by this Agreement.

 

(e)          DISCLOSURE. The information under the caption “Plan of
Distribution” in the Prospectus insofar as it relates to the Dealer Manager, and
all other information furnished to the Trust by the Dealer Manager in writing
specifically for use in the Registration Statement, any preliminary Prospectus
or the Prospectus, does not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

8

 

 

3.          OFFERING AND SALE OF THE SHARES. Upon the terms and subject to the
conditions set forth in this Agreement, the Trust hereby appoints the Dealer
Manager as its agent and exclusive distributor to solicit and to retain the
Soliciting Dealers (as defined in Section 3(a)) to solicit subscriptions for the
Shares at the subscription price to be paid in cash. The Dealer Manager hereby
accepts such agency and exclusive distributorship and agrees to use its
reasonable best efforts to sell or cause to be sold the Shares in such
quantities and to such persons in accordance with such terms as are set forth in
this Agreement, the Prospectus and the Registration Statement. The Dealer
Manager shall do so during the period commencing on the initial Effective Date
and ending on the earliest to occur of the following: (1) the later of (x) two
years after the initial Effective Date of the Registration Statement and (y) at
the Trust’s election, the date on which the Trust is permitted to extend the
Offering in accordance with the rules of the Commission and in accordance with
the Prospectus; (2) the acceptance by the Trust of subscriptions for 50,000,000
Shares; (3) the termination of the Offering by the Trust, which the Trust shall
have the right to terminate in its sole and absolute discretion at any time,
provided that if such termination shall occur at any time during the 180-day
period following the initial Effective Date, the Trust shall not commence or
undertake any preparations to commence another offering of Shares or any similar
securities prior to the 181st date following the initial Effective Date; (4) the
termination of the effectiveness of the Registration Statement, provided that if
such termination shall occur at any time during the 180-day period following the
initial Effective Date, the Trust shall not commence or undertake any
preparations to commence another offering of Shares or any similar securities
prior to the 181st date following the initial Effective Date; and (5) the
liquidation or dissolution of the Trust (such period being the “Offering
Period”).

 

The number of Shares, if any, to be reserved for sale by each Soliciting Dealer
may be determined, from time to time, by the Dealer Manager upon prior
consultation with the Trust. In the absence of such determination, the Trust
shall, subject to the provisions of Section 3(b), accept Subscription Agreements
based upon a first-come, first accepted reservation or other similar method.
Under no circumstances will the Dealer Manager be obligated to underwrite or
purchase any Shares for its own account and, in soliciting purchases of Shares,
the Dealer Manager shall act solely as the Trust’s agent and not as an
underwriter or principal.

 

(a)          SOLICITING DEALERS. The Shares offered and sold through the Dealer
Manager under this Agreement shall be offered and sold only by the Dealer
Manager and other securities dealers the Dealer Manager may retain (collectively
the “Soliciting Dealers”); provided, however, that (i) the Dealer Manager
reasonably believes that all Soliciting Dealers are registered with the
Commission, members of FINRA and are duly licensed or registered by the
regulatory authorities in the jurisdictions in which they will offer and sell
Shares, (ii) all such engagements are evidenced by written agreements, the terms
and conditions of which substantially conform to the form of Soliciting Dealers
Agreement approved by the Trust and the Dealer Manager and attached as Exhibit A
to this Agreement (the “Soliciting Dealers Agreement”), and (iii) the Trust
shall have previously approved each Soliciting Dealer (such approval not to be
unreasonably withheld or delayed).

 

(b)          SUBSCRIPTION DOCUMENTS. Each person desiring to purchase Shares
through the Dealer Manager, or any other Soliciting Dealer, will be required to
complete and execute the subscription documents described in the Prospectus.

 

9

 

 

(c)          COMPLETED SALE. A sale of a Share shall be deemed by the Trust to
be completed for purposes of Section 3(d) if and only if (i) the Trust has
received a properly completed and executed subscription agreement, together with
payment of the full purchase price of each purchased Share, from an investor who
satisfies the applicable suitability standards and minimum purchase requirements
set forth in the Registration Statement as determined by the Soliciting Dealer,
or the Dealer Manager, as applicable, in accordance with the provisions of this
Agreement, (ii) the Trust has accepted such subscription, and (iii) such
investor has been admitted as a shareholder of the Trust. In addition, no sale
of Shares shall be completed until at least five (5) business days after the
date on which the subscriber receives a copy of the Prospectus. The Dealer
Manager hereby acknowledges and agrees that the Trust, in its sole and absolute
discretion, may accept or reject any subscription, in whole or in part, for any
reason whatsoever or no reason, and no commission or dealer manager fee will be
paid to the Dealer Manager with respect to that portion of any subscription
which is rejected.

 

(d)          DEALER-MANAGER COMPENSATION.

 

(i)          Subject to the volume discounts and other special circumstances
described in or otherwise provided in the “Plan of Distribution” section of the
Prospectus or this Section 3(d), the Trust agrees to pay the Dealer Manager
selling commissions in the amount of seven percent (7%) of the selling price of
each Share for which a sale is completed from the Shares offered in the Primary
Offering. Alternatively, if the Soliciting Dealer elects to receive selling
commissions equal to seven and one-half percent (7.5%) in accordance with the
Soliciting Dealers Agreement, subject to Section 3(c), the Trust agrees to pay
the Dealer Manager selling commissions in the amount of seven and one-half
percent (7.5%) of the selling price of each Share for which a sale is completed
from the Shares offered in the Primary Offering, two and one-half percent (2.5%)
of which selling commissions shall be payable at the time of such sale and one
percent (1%) of which shall be paid on each anniversary of the closing of such
sale up to and including the fifth anniversary of the closing of such sale. The
Trust will not pay selling commissions for sales of Shares pursuant to the DRP,
and the Trust will pay reduced selling commissions or may eliminate commissions
on certain sales of Shares, including the reduction or elimination of selling
commissions in accordance with, and on the terms set forth in, the Prospectus.
The Dealer Manager will reallow all the selling commissions, subject to federal
and state securities laws, to the Soliciting Dealer who sold the Shares, as
described more fully in the Soliciting Dealers Agreement.

 

10

 

 

(ii)         Subject to the special circumstances described in or otherwise
provided in the “Plan of Distribution” section of the Prospectus or this Section
3(d), as compensation for acting as the dealer manager, the Trust will pay the
Dealer Manager a dealer manager fee in the amount of three percent (3%) of the
selling price of each Share for which a sale is completed from the Shares
offered in the Primary Offering (the “Dealer Manager Fee”). Notwithstanding the
foregoing, the Dealer Manager Fee will be reduced to two and one-half percent
(2.5%) if the selling commission is seven and one-half percent (7.5%) as
described above. No Dealer Manager Fee will be paid in connection with Shares
sold pursuant to the DRP. The Dealer Manager may retain or re-allow all or a
portion of the Dealer Manager Fee, subject to federal and state securities laws,
to the Soliciting Dealer who sold the Shares, as described more fully in the
Soliciting Dealers Agreement. The Dealer Manager will expend the portion of the
Dealer Manager Fee retained by the Dealer Manager and not re-allowed
substantially in accordance with an expenditure budget approved by the Trust,
such approval not to be unreasonably withheld or delayed. If the Dealer Manager
desires to expend any portion of the Dealer Manager Fee retained by the Dealer
Manager in a manner that is in material variance from such agreed-upon
expenditure budget, then the Dealer Manager shall obtain the prior approval of
the Trust, such approval not to be unreasonably withheld or delayed.

 

(iii)        All sales commissions and any Dealer Manager Fee payable to the
Dealer Manager will be paid within thirty (30) days after the investor
subscribing for the Shares is admitted as a shareholder of the Trust, in an
amount equal to the sales commissions and Dealer Manager Fee, respectively,
payable with respect to such Shares.

 

(iv)        In no event shall the total aggregate underwriting compensation
payable to the Dealer Manager and any Soliciting Dealers participating in the
Offering, including, but not limited to, selling commissions and the Dealer
Manager Fee, exceed ten percent (10%) of gross offering proceeds from the
Primary Offering in the aggregate.

 

(v)         Notwithstanding anything to the contrary contained herein, if the
Trust pays any selling commission to the Dealer Manager for sale by a Soliciting
Dealer of one or more Shares and the subscription is rescinded as to one or more
of the Shares covered by such subscription, then the Trust shall decrease the
next payment of selling commissions or other compensation otherwise payable to
the Dealer Manager by the Trust under this Agreement by an amount equal to the
commission rate established in this Section 3(d), multiplied by the number of
Shares as to which the subscription is rescinded. If no payment of selling
commissions or other compensation is due to the Dealer Manager after such
withdrawal occurs, then the Dealer Manager shall pay the amount specified in the
preceding sentence to the Trust within a reasonable period of time not to exceed
thirty (30) days following receipt of notice by the Dealer Manager from the
Trust stating the amount owed as a result of rescinded subscriptions.

 

11

 

 

(e)          REASONABLE BONA FIDE DUE DILIGENCE EXPENSES. Subject to the
limitations described in or otherwise provided in the Prospectus, the Trust
shall, within ten (10) days after the Trust has received detailed and itemized
invoice(s) relating thereto, reimburse the Dealer Manager or any Soliciting
Dealer for reasonable bona fide due diligence expenses incurred by the Dealer
Manager or any Soliciting Dealer, subject to the Trust having given its prior
approval of the incurrence of such expenses (such approval not to be
unreasonably withheld or delayed). The Trust shall only reimburse the Dealer
Manager or any Soliciting Dealer for such approved bona fide due diligence
expenses to the extent such expenses have actually been incurred and are
supported by detailed and itemized invoice(s) provided to the Trust.

 

4.          CONDITIONS TO THE DEALER MANAGER’S OBLIGATIONS. The Dealer Manager’s
obligations hereunder shall be subject to the following terms and conditions,
and if all such conditions are not satisfied or waived by the Dealer Manager on
or before the initial Effective Date or at any time thereafter until the
Termination Date, then no funds shall be released (1) from the Escrow Account if
the Dealer Manager provides notice to this effect to the Trust and the Escrow
Agent, and (2) from the Deposit Account if the Dealer Manager provides notice to
this effect to the Trust and LegacyTexas Bank:

 

(a)          The representations and warranties on the part of the Trust
contained in this Agreement hereof shall be true and correct in all material
respects and the Trust shall have complied with its covenants, agreements and
obligations contained in this Agreement in all material respects;

 

(b)          The Registration Statement shall have become effective and no stop
order suspending the effectiveness of the Registration Statement shall have been
issued by the Commission and, to the best knowledge of the Trust, no proceedings
for that purpose shall have been instituted, threatened or contemplated by the
Commission; and any request by the Commission for additional information (to be
included in the Registration Statement or Prospectus or otherwise) shall have
been complied with to the reasonable satisfaction of the Dealer Manager.

 

(c)          The Registration Statement and the Prospectus, and any amendment or
any supplement thereto, shall not contain any untrue statement of material fact,
or omit to state a material fact that is required to be stated therein or is
necessary to make the statements therein not misleading.

 

(d)          On the Effective Date and at or prior to the fifth business day
following the Effective Date of each post-effective amendment to the
Registration Statement that includes or incorporates by reference the audited
financial statements for the preceding fiscal year, the Dealer Manager shall
have received from Whitley Penn LLP, independent registered public accountants
for the Trust, (i) a letter, dated the applicable date, addressed to the Dealer
Manager, in form and substance satisfactory to the Dealer Manager, containing
statements and information of the type ordinarily included in accountant’s
“comfort letters” to placement agents or dealer managers, delivered according to
Statement of Auditing Standards No. 72 (or any successor bulletin), with respect
to the audited financial statements and certain financial information contained
in the Registration Statement and the Prospectus, and (ii) confirming that they
are (A) independent registered public accountants as required by the Securities
Act, and (B) in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X.

 

12

 

 

(e)          At or prior to the fifth business day following the effective date
of each post-effective amendment to the Registration Statement (other than
post-effective amendments filed solely pursuant to Rule 462(d) under the
Securities Act and other than the post-effective amendment referred to in
Section 4(d)), the Dealer Manager shall have received from Whitley Penn LLP,
independent public or certified public accountants for the Trust, a letter,
dated such date, in form and substance satisfactory to the Dealer Manager, to
the effect that they reaffirm the statements made in the letter furnished by
them pursuant to Section 4(d), except that the specified date referred to
therein for the carrying out of procedures shall be no more than three business
days prior to the date of such letter.

 

(f)          At or prior to the Effective Date and at or prior to the fifth
business day following the effective date of each post-effective amendment to
the Registration Statement (other than post-effective amendments filed solely
pursuant to Rule 462(d) under the Securities Act), the Dealer Manager shall have
received a written certificate executed by the Chief Executive Officer or
President of the Trust and the Chief Financial Officer of the Trust, dated as of
the applicable date, to the effect that: (i) the representations and warranties
of the Trust set forth in this Agreement are true and correct in all material
respects with the same force and effect as though expressly made on and as of
the applicable date; and (ii) the Trust has complied in all material respects
with all the agreements hereunder and satisfied all the conditions on their part
to be performed or satisfied hereunder at or prior to the applicable date.

 

5.           COVENANTS OF THE TRUST. The Trust covenants and agrees with the
Dealer Manager as follows:

 

(a)          REGISTRATION STATEMENT. The Trust will use commercially reasonable
efforts to cause the Registration Statement and any subsequent amendments
thereto to become effective as promptly as possible and will furnish a copy of
any proposed amendment or supplement of the Registration Statement or the
Prospectus to the Dealer Manager.

 

(b)          COMMISSION ORDERS. If the Commission shall issue any stop order or
any other order preventing or suspending the use of the Prospectus, or shall
institute any proceedings for that purpose, then the Trust will promptly notify
the Dealer Manager and use its commercially reasonable efforts to prevent the
issuance of any such order and, if any such order is issued, to use commercially
reasonable efforts to obtain the removal thereof as promptly as possible.

 

13

 

 

(c)          BLUE SKY QUALIFICATIONS. The Trust will use commercially reasonable
efforts to qualify the Shares for offering and sale under the securities or blue
sky laws of such jurisdictions as the Dealer Manager and the Trust shall
mutually agree upon and to make such applications, file such documents and
furnish such information as may be reasonably required for that purpose. The
Trust will, at the Dealer Manager’s request, furnish the Dealer Manager with a
copy of such papers filed by the Trust in connection with any such
qualification. The Trust will promptly advise the Dealer Manager of the issuance
by such securities administrators of any stop order preventing or suspending the
use of the Prospectus or of the institution of any proceedings for that purpose,
and will use its commercially reasonable efforts to prevent the issuance of any
such order and if any such order is issued, to use its commercially reasonable
efforts to obtain the removal thereof as promptly as possible. The Trust will
furnish the Dealer Manager with a Blue Sky Survey dated as of the initial
Effective Date, which will be supplemented to reflect changes or additions to
the information disclosed in such survey.

 

(d)          AMENDMENTS AND SUPPLEMENTS. If, at any time when a Prospectus
relating to the Shares is required to be delivered under the Securities Act, any
event shall have occurred to the knowledge of the Trust, or the Trust receives
notice from the Dealer Manager that it believes such an event has occurred, as a
result of which the Prospectus or any Approved Material as then amended or
supplemented would include any untrue statement of a material fact, or omit to
state a material fact necessary to make the statements therein not misleading in
light of the circumstances existing at the time it is so required to be
delivered to a subscriber, or if it is necessary at any time to amend the
Registration Statement or supplement the Prospectus relating to the Shares to
comply with the Securities Act, then the Trust will promptly notify the Dealer
Manager thereof (unless the information shall have been received from the Dealer
Manager) and will prepare and file with the Commission an amendment or
supplement which will correct such statement or effect such compliance to the
extent required, and shall make available to the Dealer Manager thereof
sufficient copies for its own use and/or distribution to the Soliciting Dealers.

 

(e)          REQUESTS FROM COMMISSION. The Trust will promptly advise the Dealer
Manager of any request made by the Commission or a state securities
administrator for amending the Registration Statement, supplementing the
Prospectus or for additional information.

 

(f)          COPIES OF REGISTRATION STATEMENT. The Trust will furnish the Dealer
Manager with one signed copy of the Registration Statement, including its
exhibits, and such additional copies of the Registration Statement, without
exhibits, and the Prospectus and all amendments and supplements thereto, which
are finally approved by the Commission, as the Dealer Manager may reasonably
request for sale of the Shares.

 

(g)          QUALIFICATION TO TRANSACT BUSINESS. The Trust will take all steps
necessary to ensure that at all times the Trust will validly exist as a Maryland
corporation and will be qualified to do business in all jurisdictions in which
the conduct of its business requires such qualification and where such
qualification is required under local law.

 

14

 

 

(h)          AUTHORITY TO PERFORM AGREEMENTS. The Trust undertakes to obtain all
consents, approvals, authorizations or orders of any court or governmental
agency or body which are required for the Trust’s performance of this Agreement
and under its declaration of trust and bylaws for the consummation of the
transactions contemplated hereby and thereby, respectively, or the conducting by
the Trust of the business described in the Prospectus.

 

(i)          SALES LITERATURE. The Trust will furnish to the Dealer Manager as
promptly as shall be practicable upon request any Approved Material (provided
that the use of said material has been first approved for use by all appropriate
regulatory agencies). Any supplemental sales literature, advertisement or free
writing prospectus, regardless of how labeled or described, used in addition to
the Prospectus in connection with the Offering which is furnished or approved by
the Trust (including, without limitation, Approved Material) shall, to the
extent required, be filed with and, to the extent required, approved by the
appropriate securities agencies and bodies, provided that the Dealer Manager
will make all FINRA filings, to the extent required. The Trust will be
responsible for all Approved Material.

 

(j)          CERTIFICATES OF COMPLIANCE. The Trust shall provide, from time to
time upon request of the Dealer Manager, certificates of its chief executive
officer and chief financial officer of compliance by the Trust of the
requirements of this Agreement.

 

(k)          USE OF PROCEEDS. The Trust will apply the proceeds from the sale of
the Shares as set forth in the Prospectus.

 

(l)          CUSTOMER INFORMATION. The Trust shall:

 

(i)          abide by and comply with (A) the privacy standards and requirements
of the Gramm-Leach-Bliley Act of 1999 (the “GLB Act”), (B) the privacy standards
and requirements of any other applicable federal or state law, and (C) its own
internal privacy policies and procedures, each as may be amended from time to
time;

 

(ii)         refrain from the use or disclosure of nonpublic personal
information (as defined under the GLB Act) of all customers who have opted out
of such disclosures except as necessary to service the customers or as otherwise
necessary or required by applicable law; and

 

(iii)        determine which customers have opted out of the disclosure of
nonpublic personal information by periodically reviewing and, if necessary,
retrieving an aggregated list of such customers from the Soliciting Dealers (the
“List”) to identify customers that have exercised their opt-out rights. If
either party uses or discloses nonpublic personal information of any customer
for purposes other than servicing the customer, or as otherwise required by
applicable law, that party will consult the List to determine whether the
affected customer has exercised his or her opt-out rights. Each party
understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.

 

15

 

 

(m)          DEALER MANAGER’S REVIEW OF PROPOSED AMENDMENTS AND SUPPLEMENTS.
Prior to amending or supplementing the Registration Statement, any preliminary
prospectus or the Prospectus (including any amendment or supplement through
incorporation of any report filed under the Exchange Act), the Trust shall
furnish to the Dealer Manager for review, a reasonable amount of time prior to
the proposed time of filing or use thereof, a copy of each such proposed
amendment or supplement, and the Trust shall not file or use any such proposed
amendment or supplement without the Dealer Manager’s consent, which consent
shall not be unreasonably withheld or delayed.

 

(n)          CERTAIN PAYMENTS. Without the prior consent of the Dealer Manager,
neither the Trust nor or any of its affiliates will make any payment (cash or
non-cash) to any associated person or registered representative of the Dealer
Manager.

 

(o)          DEPOSIT ACCOUNT. Once subscription funds standing to the credit of
the Escrow Account aggregate a minimum of $2,000,000 in respect of Shares of the
Trust, subject to any continuing escrow obligations imposed by certain states as
described in the Prospectus, the Trust will deposit (or cause to be deposited
upon instruction to the Dealer Manager and the Soliciting Dealers) such
$2,000,000 sum as well as all subsequent subscription funds, in the Deposit
Account. At all times until the Termination Date, the Deposit Account shall be
subject to the Control Agreement that will provide, among other things, that no
funds shall be able to be withdrawn from the Deposit Account once the Dealer
Manager provides notice to the Trust and LegacyTexas Bank that a condition set
forth in Section 4 has not been satisfied by the Trust or waived by the Dealer
Manager. Such restriction on withdrawal shall continue until the Dealer Manager
notifies the Trust and LegacyTexas Bank that funds in the Deposit Account can be
released upon order of the Trust.

 

6.           COVENANTS OF THE DEALER MANAGER. The Dealer Manager covenants and
agrees with the Trust as follows:

 

(a)          COMPLIANCE WITH LAWS. With respect to the Dealer Manager’s
participation and the participation by each Soliciting Dealer in the offer and
sale of the Shares (including, without limitation, any resales and transfers of
Shares), the Dealer Manager agrees, and each Soliciting Dealer in its Soliciting
Dealer Agreement will agree, to comply in all material respects with all
applicable requirements of the Securities Act, the Securities Act Rules and
Regulations, the Exchange Act, the Exchange Act Rules and Regulations and all
other federal regulations applicable to the Offering, the sale of Shares and
with all applicable state securities or blue sky laws, and the Rules of the
FINRA applicable to the Offering, from time to time in effect, specifically
including, but not in any way limited to, Conduct Rules 2340, 2420, 2730, 2740,
2750 and 2810 therein. The Dealer Manager will not offer the Shares for sale in
any jurisdiction unless and until it has been advised that the Shares are either
registered in accordance with, or exempt from, the securities and other laws
applicable thereto.

 

16

 

 

In addition, the Dealer Manager shall, in accordance with applicable law or as
prescribed by any state securities administrator, provide, or require in the
Soliciting Dealer Agreement that the Soliciting Dealer shall provide, to any
prospective investor copies of any prescribed document which is part of the
Registration Statement and any supplements thereto during the course of the
Offering and prior to the sale. The Trust may provide the Dealer Manager with
certain Approved Material to be used by the Dealer Manager and the Soliciting
Dealers in connection with the solicitation of purchasers of the Shares. The
Dealer Manager agrees not to deliver the Approved Material to any person prior
to the initial Effective Date. If the Dealer Manager elects to use such Approved
Material after the initial Effective Date, then the Dealer Manager agrees that
such material shall not be used by it in connection with the solicitation of
purchasers of the Shares and that it will direct Soliciting Dealers not to make
such use unless in each case the Approved Material is accompanied or preceded by
the Prospectus, as then currently in effect, and as it may be amended or
supplemented in the future. The Dealer Manager agrees that it will not use any
Approved Material other than that provided to the Dealer Manager by the Trust
for use in the Offering. The use of any other sales material is expressly
prohibited.

 

(b)          NO ADDITIONAL INFORMATION. In offering the Shares for sale, the
Dealer Manager shall not, and each Soliciting Dealer shall agree not to, give or
provide any information or make any representation other than those contained in
the Prospectus or the Approved Material.

 

(c)          SALES OF SHARES. The Dealer Manager shall, and each Soliciting
Dealer shall agree to, solicit purchases of the Shares only in the jurisdictions
in which the Dealer Manager and such Soliciting Dealer are legally qualified to
so act and in which the Dealer Manager and each Soliciting Dealer have been
advised by the Trust that such solicitations can be made.

 

(d)          SUBSCRIPTION AGREEMENT. The Dealer Manager will comply in all
material respects with the subscription procedures and “Plan of Distribution”
set forth in the Prospectus, and with respect to any direct sales made by the
Dealer Manager, with the transmittal of funds procedures set forth in Section
6(m). Subscriptions will be submitted by the Dealer Manager and each Soliciting
Dealer to the Trust only on the form which is included as Exhibit B to the
Prospectus. The Dealer Manager understands and acknowledges, and each Soliciting
Dealer shall acknowledge, that the Subscription Agreement must be executed and
initialed by the subscriber as provided for by the Subscription Agreement.

 

17

 

 

(e)          SUITABILITY. With respect to the Primary Offering, the Dealer
Manager will offer Shares, and in its agreement with each Soliciting Dealer will
require that the Soliciting Dealer offer Shares, only to persons that it has
reasonable grounds to believe meet the financial qualifications set forth in the
Prospectus or in any suitability letter or memorandum sent to it by the Trust
and will only make offers to persons in the states in which it is advised in
writing by the Trust that the Shares are qualified for sale or that such
qualification is not required. In offering Shares, the Dealer Manager will
comply, and in its agreements with the Soliciting Dealers, the Dealer Manager
will require that the Soliciting Dealers comply, with the provisions of all
applicable rules and regulations relating to suitability of investors, including
without limitation the FINRA Conduct Rules and the provisions of Article III.C.
of the Statement of Policy Regarding Real Estate Investment Trusts of the North
American Securities Administrators Association, Inc., as revised and adopted on
May 7, 2007 (the “NASAA Guidelines”). The Dealer Manager agrees that in
recommending the purchase of the Shares in the Primary Offering to an investor,
the Dealer Manager and each person associated with the Dealer Manager that make
such recommendation shall have, and each Soliciting Dealer in its Soliciting
Dealer Agreement shall agree with respect to investors to which it makes a
recommendation shall agree that it shall have, reasonable grounds to believe, on
the basis of information obtained from the investor concerning the investor’s
age, investment objectives, investment experience, other investments, income,
net worth, financial situation and needs, and any other information known by the
Dealer Manager, the person associated with the Dealer Manager or the Soliciting
Dealer that: (i) the investor is or will be in a financial position appropriate
to enable the investor to realize to a significant extent the benefits described
in the Prospectus, including the tax benefits where they are a significant
aspect of the Trust; (ii) the investor meets the applicable minimum income and
net worth standards provided in the Prospectus and has a fair market net worth
sufficient to sustain the risks inherent in the program, including loss of
investment and lack of liquidity; (iii) the investor has an apparent
understanding of the fundamental risks of the investment, the risk that the
investor may lose the entire investment, the lack of liquidity, the restrictions
on transferability and the tax consequences of the investment; and (iv) an
investment in the Shares offered in the Primary Offering is otherwise suitable
for the investor. The Dealer Manager agrees as to investors to whom it makes a
recommendation with respect to the purchase of the Shares in the Primary
Offering (and each Soliciting Dealer in its Soliciting Dealer Agreement shall
agree, with respect to Investors to whom it makes such recommendations) to
maintain in the files of the Dealer Manager (or the Soliciting Dealer, as
applicable) documents disclosing the basis upon which the determination of
suitability was reached as to each investor. In making the determinations as to
financial qualifications and as to suitability required by the NASAA Guidelines,
the Dealer Manager and Soliciting Dealers may rely on (A) representations from
investment advisers who are not affiliated with a Soliciting Dealer, banks
acting as trustees or fiduciaries, and (B) information it has obtained from a
prospective investor, including such information as the investment objectives,
other investments, financial situation and needs of the person or any other
information known by the Dealer Manager (or Soliciting Dealer, as applicable),
after due inquiry. Notwithstanding the foregoing, the Dealer Manager shall not,
and each Soliciting Dealer shall agree not to, execute any transaction in the
Trust in a discretionary account without prior written approval of the
transaction by the customer.

 

18

 

 

(f)          SUITABILITY RECORDS. The Dealer Manager shall, and each Soliciting
Dealer shall agree to, maintain, for at least six years or for a period of time
not less than that required in order to comply with all applicable federal,
state and other regulatory requirements, whichever is later, a record of the
information obtained to determine that an investor meets the suitability
standards imposed on the offer and sale of the Shares (both at the time of the
initial subscription and at the time of any additional subscriptions) and a
representation of the investor that the investor is investing for the investor’s
own account or, in lieu of such representation, information indicating that the
investor for whose account the investment was made met the suitability
standards. The Trust agrees that the Dealer Manager can satisfy its obligation
by contractually requiring such information to be maintained by the investment
advisers or banks referred to in Section 6(e).

 

(g)          SOLICITING DEALER AGREEMENTS. All engagements of the Soliciting
Dealers will be evidenced by a Soliciting Dealer Agreement.

 

(h)          ELECTRONIC DELIVERY. If it intends to use electronic delivery to
distribute the Prospectus to any person, that it will comply with all applicable
requirements of the Commission, the Blue Sky laws and/or FINRA and any other
laws or regulations related to the electronic delivery of documents.

 

(i)           COORDINATION. The Trust and the Dealer Manager shall have the
right, but not the obligation, to meet with key personnel of the other on an
ongoing and regular basis to discuss the conduct of the officers.

 

(j)           AML COMPLIANCE. Although acting as a wholesale distributor and not
itself selling shares directly to investors, the Dealer Manager represents to
the Trust that it has established and implemented anti-money laundering
compliance programs (“AML Program”) in accordance with applicable law, including
applicable FINRA Conduct Rules, Exchange Act Rules and Regulations and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001, as amended (the
“USA PATRIOT Act”), specifically including, but not limited to, Section 352 of
the International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001 (the “Money Laundering Abatement Act”, and together with the USA PATRIOT
Act, the “AML Rules”), reasonably expected to detect and cause the reporting of
suspicious transactions in connection with the offering and sale of the Shares.
The Dealer Manager further represents that it is currently in compliance with
all AML Rules, specifically including, but not limited to, the Customer
Identification Program requirements under Section 326 of the Money Laundering
Abatement Act, and the Dealer Manager hereby covenants to remain in compliance
with such requirements and shall, upon request by the Trust, provide a
certification to the Trust that, as of the date of such certification (i) its
AML Program is consistent with the AML Rules, and (ii) it is currently in
compliance with all AML Rules, specifically including, but not limited to, the
Customer Identification Program requirements under Section 326 of the Money
Laundering Abatement Act.

 

19

 

 

(k)          COOPERATION. Upon the expiration or earlier termination of this
Agreement, the Dealer Manager will use reasonable efforts to cooperate fully
with the Trust and any other party that may be necessary to accomplish an
orderly transfer and transfer to a successor dealer manager of the operation and
management of the services the Dealer Manager is providing to the Trust under
this Agreement. The Dealer Manager will not be entitled to receive any
additional fee in connection with the foregoing provisions of this Section 6(k),
but the Trust will pay or reimburse the Dealer Manager for any out-of-pocket
expenses reasonably incurred by the Dealer Manager in connection therewith.

 

(l)           CUSTOMER INFORMATION. The Dealer Manager will use commercially
reasonable efforts to provide the Trust with any and all subscriber information
that the Trust requests in order for the Trust to comply with the requirements
under Section 5(l) above.

 

(m)         TRANSMITTAL OF FUNDS. Until a minimum of $2,000,000 of subscription
funds has been sold, the Dealer Manager shall instruct the Soliciting Dealers to
forward all subscription funds together with an original Subscription Agreement,
executed and initialed by the subscriber as provided for in the Subscription
Agreement, to the Escrow Agent at the address provided in the Subscription
Agreement.

 

When the Soliciting Dealer’s internal supervisory procedures are conducted at
the site at which the Subscription Agreement and subscription funds were
initially received by the Soliciting Dealer from the subscriber, the Dealer
Manager shall instruct the Soliciting Dealers to transmit the Subscription
Agreement and subscription funds to the Escrow Agent by the end of the next
business day following receipt of the subscription funds and the Subscription
Agreement. When, pursuant to the Soliciting Dealer’s internal supervisory
procedures, the final internal supervisory procedures are conducted at a
different location (the “Final Review Office”), the Dealer Manager shall
instruct the Soliciting Dealers to transmit the subscription funds and
Subscription Agreement to the Final Review Office by the end of the next
business day following the receipt of the Subscription Agreement and
subscription funds; the Final Review Office will be instructed to forward both
the Subscription Agreement and subscription funds to the Escrow Agent by the end
of the next business day following the Final Review Office’s receipt of the
Subscription Agreement and subscription funds.

 

Once a minimum of $2,000,000 of subscription funds has been sold, subject to any
continuing escrow obligations imposed by certain states as described in the
Prospectus, the Dealer Manager shall instruct the Soliciting Dealers to forward
subscription funds together with an original Subscription Agreement, executed
and initialed by the subscriber as provided for in the Subscription Agreement,
to the Deposit Account.

 

20

 

 

7.           EXPENSES.

 

(a)          Subject to Section 7(b)(iii), the Dealer Manager shall pay all of
its own costs and expenses incident to the performance of its obligations under
this Agreement.

 

(b)          The Trust agrees to pay all costs and expenses related to:

 

(i)          the Commission’s registration of the offer and sale of the Shares
with the Commission;

 

(ii)         expenses of printing the Registration Statement and the Prospectus
and any amendment or supplement thereto as herein provided;

 

(iii)        the reimbursement of the Dealer Manager and Soliciting Dealers for
approved or deemed approved reasonable bona fide due diligence expenses in
accordance with Section 3(e);

 

(iv)        fees and expenses incurred in connection with any required filing
with FINRA;

 

(v)         all the expenses of agents of the Trust, excluding the Dealer
Manager, incurred in connection with performing marketing and advertising
services for the Trust; and

 

(vi)        expenses of qualifying the Shares for offering and sale under state
blue sky and securities laws, and expenses in connection with the preparation
and printing of the Blue Sky Survey.

 

8.           INDEMNIFICATION.

 

(a)          Indemnified Parties Defined. For the purposes of this Agreement, an
“Indemnified Party” shall mean a person or entity entitled to indemnification
under Section 8, as well as such person’s or entity’s officers, directors,
employees, members, partners, affiliates, agents and representatives, and each
person, if any, who controls such person or entity within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act.

 

21

 

 

(b)          Indemnification of the Dealer Manager and Soliciting Dealers. The
Trust will indemnify, defend and hold harmless the Dealer Manager and the
Soliciting Dealers, and their respective Indemnified Parties, from and against
any losses, claims, expenses (including reasonable legal and other expenses
incurred in investigating and defending such claims or liabilities), damages or
liabilities, joint or several, to which any such Soliciting Dealers or the
Dealer Manager, or their respective Indemnified Parties, may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, expenses, damages or liabilities (or actions in respect thereof) arise
out of or are based upon: (i) in whole or in part, any material inaccuracy in a
representation or warranty contained herein by the Trust, any material breach of
a covenant contained herein by the Trust, or any material failure by the Trust
to perform, its obligations hereunder or to comply with state or federal
securities laws applicable to the Offering; (ii) any untrue statement or alleged
untrue statement of a material fact contained (A) in any Registration Statement
or any post-effective amendment thereto or in the Prospectus or any amendment or
supplement to the Prospectus, (B) in any Approved Material or (C) in any blue
sky application or other document executed by the Trust or on its behalf
specifically for the purpose of qualifying any or all of the Offered Shares for
sale under the securities laws of any jurisdiction or based upon written
information furnished by the Trust under the securities laws thereof (any such
application, document or information being hereinafter called a “Blue Sky
Application”); or (iii) the omission or alleged omission to state a material
fact required to be stated in the Registration Statement or any post-effective
amendment thereof to make the statements therein not misleading or the omission
or alleged omission to state a material fact required to be stated in the
Prospectus or any amendment or supplement to the prospectus to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and the Trust will reimburse each Soliciting Dealer or the
Dealer Manager, and their respective Indemnified Parties, for any reasonable
legal or other expenses incurred by such Soliciting Dealer or the Dealer
Manager, and their respective Indemnified Parties, in connection with
investigating or defending such loss, claim, expense, damage, liability or
action; provided, however, that the Trust will not be liable in any such case to
the extent that any such loss, claim, expense, damage or liability arises out
of, or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in reliance upon and in conformity with written
information furnished to the Trust by the Dealer Manager expressly for use in
the Registration Statement or any post-effective amendment thereof or the
Prospectus or any such amendment thereof or supplement thereto. This indemnity
agreement will be in addition to any liability which the Trust may otherwise
have.

 

Notwithstanding the foregoing, the indemnification and agreement to hold
harmless provided in this Section 8(b) is further limited to the extent that no
such indemnification by the Trust of a Soliciting Dealer or the Dealer Manager,
or their respective Indemnified Parties, shall be permitted under this Agreement
for, or arising out of, an alleged violation of federal or state securities
laws, unless one or more of the following conditions are met: (a) there has been
a successful adjudication on the merits of each count involving alleged
securities law violations as to the particular Indemnified Party; (b) such
claims have been dismissed with prejudice on the merits by a court of competent
jurisdiction as to the particular Indemnified Party; or (c) a court of competent
jurisdiction approves a settlement of the claims against the particular
Indemnified Party and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Commission and of the
published position of any state securities regulatory authority in which the
securities were offered or sold as to indemnification for violations of
securities laws.

 

22

 

 

(c)          Dealer Manager Indemnification of the Trust. The Dealer Manager
will indemnify, defend and hold harmless the Trust, each of its Indemnified
Parties and each person who has signed the Registration Statement, from and
against any losses, claims, expenses (including the reasonable legal and other
expenses incurred in investigating and defending any such claims or
liabilities), damages or liabilities to which any of the aforesaid parties may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, claims, expenses, damages (or actions in respect thereof) arise
out of or are based upon: (i) in whole or in part, any material inaccuracy in a
representation or warranty contained herein by the Dealer Manager or any
material breach of a covenant contained herein by the Dealer Manager; (ii) any
untrue statement or any alleged untrue statement of a material fact contained
(A) in any Registration Statement or any post-effective amendment thereto or in
the Prospectus or any amendment or supplement to the Prospectus, (B) in any
Approved Material, or (C) any Blue Sky Application; or (iii) the omission or
alleged omission to state a material fact required to be stated in the
Registration Statement or any post-effective amendment thereof to make the
statements therein not misleading, or the omission or alleged omission to state
a material fact required to be stated in the Prospectus or any amendment or
supplement to the Prospectus to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that in each case described in clauses (ii) and (iii) to the extent, but only to
the extent, that such untrue statement or omission was made in reliance upon and
in conformity with written information furnished to the Trust by the Dealer
Manager expressly for use in the Registration Statement or any such
post-effective amendments thereof or the Prospectus or any such amendment
thereof or supplement thereto; (iv) any use of sales literature, including
“broker-dealer use only” materials, by the Dealer Manager that is not Approved
Material; or (v) any untrue statement made by the Dealer Manager or omission by
the Dealer Manager to state a fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading
in connection with the Offering, in each case, other than statements or
omissions made in conformity with the Registration Statement, the Prospectus,
any Approved Material or any other materials or information furnished by or on
behalf on the Trust. The Dealer Manager will reimburse the aforesaid parties for
any reasonable legal or other expenses incurred in connection with investigation
or defense of such loss, claim, expense, damage, liability or action. This
indemnity agreement will be in addition to any liability which the Dealer
Manager may otherwise have.

 

(d)          Soliciting Dealer Indemnification of the Trust. By virtue of
entering into the Soliciting Dealer Agreement, each Soliciting Dealer severally
will agree to indemnify, defend and hold harmless the Trust, the Dealer Manager,
each of their respective Indemnified Parties, and each person who signs the
Registration Statement, from and against any losses, claims, expenses, damages
or liabilities to which the Trust, the Dealer Manager, or any of their
respective Indemnified Parties, or any person who signed the Registration
Statement, may become subject, under the Securities Act or otherwise, as more
fully described in the Soliciting Dealer Agreement.

 

23

 

 

(e)         Action Against Parties; Notification. Promptly after receipt by any
Indemnified Party under this Section 8 of notice of the commencement of any
action, such Indemnified Party will, if a claim in respect thereof is to be made
against any indemnifying party under this Section 8, promptly notify the
indemnifying party of the commencement thereof; provided, however, that the
failure to give such notice shall not relieve the indemnifying party of its
obligations hereunder except to the extent it shall have been actually
prejudiced by such failure. In case any such action is brought against any
Indemnified Party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled, to the extent it may wish,
jointly with any other indemnifying party similarly notified, to participate in
the defense thereof, with separate counsel. Such participation shall not relieve
such indemnifying party of the obligation to reimburse the Indemnified Party for
reasonable legal and other expenses incurred by such Indemnified Party in
defending itself, except for such expenses incurred after the indemnifying party
has deposited funds sufficient to effect the settlement, with prejudice, of, and
unconditional release of all liabilities from, the claim in respect of which
indemnity is sought. Any such indemnifying party shall not be liable to any such
Indemnified Party on account of any settlement of any claim or action effected
without the consent of such indemnifying party, such consent not to be
unreasonably withheld or delayed.

 

(f)          Reimbursement of Fees and Expenses. An indemnifying party under
Section 8 of this Agreement shall be obligated to reimburse an Indemnified Party
for reasonable legal and other expenses as follows:

 

(i)          In the case of the Trust indemnifying the Dealer Manager, the
advancement of Trust funds to the Dealer Manager for legal expenses and other
costs incurred as a result of any legal action for which indemnification is
being sought shall be permissible only if all of the following conditions are
satisfied: (A) the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Trust; (B) the legal action
is initiated by a third party who is not a shareholder of the Trust or the legal
action is initiated by a shareholder of the Trust acting in his or her capacity
as such and a court of competent jurisdiction specifically approves such
advancement; and (C) the Dealer Manager undertakes to repay the advanced funds
to the Trust, together with the applicable legal rate of interest thereon, in
cases in which the Dealer Manager is found not to be entitled to
indemnification.

 

(ii)         In any case of indemnification other than that described in Section
8(f)(i) above, the indemnifying party shall pay all legal fees and expenses
reasonably incurred by the Indemnified Party in the defense of such claims or
actions; provided, however, that the indemnifying party shall not be obligated
to pay legal expenses and fees to more than one law firm in connection with the
defense of similar claims arising out of the same alleged acts or omissions
giving rise to such claims notwithstanding that such actions or claims are
alleged or brought by one or more parties against more than one Indemnified
Party. If such claims or actions are alleged or brought against more than one
Indemnified Party, then the indemnifying party shall only be obligated to
reimburse the expenses and fees of the one law firm (in addition to local
counsel) that has been participating by a majority of the indemnified parties
against which such action is finally brought; and if a majority of such
indemnified parties is unable to agree on which law firm for which expenses or
fees will be reimbursable by the indemnifying party, then payment shall be made
to the first law firm of record representing an Indemnified Party against the
action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.

 

24

 

 

9.           Contribution.

 

(a)          If the indemnification provided for in Section 8 is for any reason
unavailable to or insufficient to hold harmless an Indemnified Party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such Indemnified
Party, as incurred, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Trust, the Dealer Manager and the Soliciting
Dealer, respectively, from the proceeds received in Primary Offering pursuant to
this Agreement and the relevant Soliciting Dealer Agreement, or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Trust, the Dealer
Manager and the Soliciting Dealer, respectively, in connection with the
statements or omissions which resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.

 

(b)          The relative benefits received by the Trust, the Dealer Manager and
the Soliciting Dealer, respectively, in connection with the proceeds received in
the Primary Offering pursuant to this Agreement and the relevant Soliciting
Dealer Agreement shall be deemed to be in the same respective proportion as the
total net proceeds from the Primary Offering pursuant to this Agreement and the
relevant Soliciting Dealer Agreement (before deducting expenses), received by
the Trust, and the total selling commissions and dealer manager fees received by
the Dealer Manager (adjusted for fees reallowed) and the Soliciting Dealer,
respectively, in each case as set forth on the cover of the Prospectus bear to
the aggregate offering price of the Shares sold in the Primary Offering as set
forth on such cover.

 

(c)          The relative fault of the Trust, the Dealer Manager and the
Soliciting Dealer, respectively, shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact related to
information supplied by the Trust, by the Dealer Manager or by the Soliciting
Dealer, respectively, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

25

 

 

(d)          The Trust, the Dealer Manager and the Soliciting Dealer (by virtue
of entering into the Soliciting Dealer Agreement) agree that it would not be
just and equitable if contribution pursuant to this Section 9 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable contributions referred to above in this Section 9. The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an Indemnified Party and referred to above in this Section 9 shall be deemed
to include any legal or other expenses reasonably incurred by such Indemnified
Party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission or alleged omission.

 

(e)          Notwithstanding the provisions of this Section 9, the Dealer
Manager and the Soliciting Dealer shall not be required to contribute any amount
by which the total price at which the Shares sold in the Primary Offering to the
public by them exceeds the amount of any damages which the Dealer Manager and
the Soliciting Dealer have otherwise been required to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission.

 

(f)          No party guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any party who was not guilty of such fraudulent misrepresentation.

 

(g)          For the purposes of this Section 9, the Dealer Manager’s officers,
directors, employees, members, partners, agents and representatives, and each
person, if any, who controls the Dealer Manager within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution of the Dealer Manager, and each officers, directors,
employees, members, partners, agents and representatives of the Trust, each
officer of the Trust who signed the Registration Statement and each person, if
any, who controls the Trust, within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act shall have the same rights to contribution
of the Trust. The Soliciting Dealers’ respective obligations to contribute
pursuant to this Section 9 are several in proportion to the number of Shares
sold by each Soliciting Dealer in the Primary Offering and not joint.

 

10.         TERMINATION OF THIS AGREEMENT.

 

(a)          TERM; EXPIRATION. This Agreement shall become effective on the
initial Effective Date. Unless sooner terminated pursuant to this Section 10(a),
this Agreement shall expire at the end of the Offering Period; provided,
however, that if the Offering Period does not commence by December 31, 2014,
then this Agreement shall expire automatically at 11:59 p.m. Eastern time, on
December 31, 2014 without further action by the parties. This Agreement (i) may
be earlier terminated by the Trust pursuant to Section 10(b), and (ii) may be
earlier terminated by the Dealer Manager pursuant to Section 10(c). The date
upon which this Agreement shall have so expired or been terminated earlier shall
be referred to as the “Termination Date”.

 

26

 

 

(b)         Termination by the Trust. Beginning six months following the initial
Effective Date, this Agreement may be terminated at the sole option of the
Trust, upon at least sixty (60) days’ written notice to the Dealer Manager. The
Trust also has the option to terminate this Agreement immediately, subject to
the thirty (30)-day cure period for a “for Cause” termination due to a material
breach of this Agreement (during which period all the Dealer Manager’s
obligations to perform under this Agreement shall be suspended), upon written
notice of termination from the Board of Directors of the Trust to the Dealer
Manager if any of the following events occur:

 

(i)          For Cause (as defined below);

 

(ii)         A court of competent jurisdiction enters a decree or order for
relief in respect of the Dealer Manager in any involuntary case under the
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appoints a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Dealer Manager or for any substantial
part of its property or orders the winding up or liquidation of the Dealer
Manager’s affairs;

 

(iii)        The Dealer Manager commences a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consents to the entry of an order for relief in an involuntary case under any
such law, or consents to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
the Dealer Manager or for any substantial part of its property, or makes any
general assignment for the benefit of creditors, or fails generally to pay its
debts as they become due;

 

As used above, “Cause” shall mean fraud, criminal conduct, willful misconduct or
willful or grossly negligent breach of the Dealer Manager’s obligations under
this Agreement which materially adversely affects the Dealer Manager’s ability
to perform its duties; or a material breach of this Agreement by the Dealer
Manager which materially affects adversely affects the Dealer Manager’s ability
to perform its duties, provided that (A) Dealer Manager does not cure any such
material breach within thirty (30) days of receiving notice of such material
breach from the Trust, or (B) if such material breach is not of a nature that
can be remedied within such period, the Dealer Manager does not diligently take
all reasonable steps to cure such breach or does not cure such breach within a
reasonable time period.

 

27

 

 

(c)          Termination by Dealer Manager. Beginning six months following the
initial Effective Date, this Agreement may be terminated at the sole option of
the Dealer Manager, upon at least six (6) months’ written notice to the Trust.
The Dealer Manager also has the option to terminate this Agreement immediately,
subject to the thirty (30)-day cure period for a “for Good Reason” termination
due to a material breach of this Agreement, upon written notice of termination
from the Dealer Manager to the Trust if any of the following events occur:

 

(i)          For Good Reason (as defined below);

 

(ii)         A court of competent jurisdiction enters a decree or order for
relief in respect of the Trust or any of its subsidiaries in any involuntary
case under the applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoints a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of the Trust or any of its
subsidiaries or for any substantial part of its property or orders the winding
up or liquidation of the Trust’s or any of its subsidiaries’ affairs;

 

(iii)        The Trust or any of its subsidiaries commences a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consents to the entry of an order for relief in an
involuntary case under any such law, or consents to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Trust or any of its subsidiaries or for any
substantial part of their property, or makes any general assignment for the
benefit of creditors, or fails generally to pay its debts as they become due;

 

(iv)        There shall have been a material change in the nature of the
business conducted or contemplated to be conducted as set forth in the
Registration Statement at the initial Effective Date by the Trust and its
subsidiaries, considered as one entity;

 

(v)         There shall have occurred a Trust MAE, whether or not arising in the
ordinary course of business;

 

(vi)        A stop order suspending the effectiveness of the Registration
Statement shall have been issued by the Commission and is not rescinded within
10 business days after the issuance thereof; or

 

(vii)       A material action, suit, proceeding or investigation of the type
referred to in Section 1(g) shall have occurred or arisen on or after the
initial Effective Date.

 

As used above, “Good Reason” shall mean fraud, criminal conduct, willful
misconduct or willful or grossly negligent breach of the Trust’s obligations
under this Agreement, or a material breach of this Agreement by the Trust,
provided that (i) the Trust does not cure any such material breach within thirty
(30) days of receiving notice of such material breach from the Dealer Manager,
or (ii) if such material breach is not of a nature that can be remedied within
such period, the Trust does not diligently take all reasonable steps to cure
such breach or does not cure such breach within a reasonable time period.

 

28

 

 

(d)          DELIVERY OF RECORDS Upon Expiration or Early Termination. Upon the
expiration or early termination of this Agreement for any reason, the Dealer
Manager shall (i) promptly forward any and all funds, if any, in its possession
which were received from investors for the sale of Shares into the Escrow
Account for the deposit of investor funds, (ii) to the extent not previously
provided to the Trust a list of all investors who have subscribed for or
purchased shares and all broker-dealers with whom the Dealer Manager has entered
into a Soliciting Dealer Agreement, (iii) notify Soliciting Dealers of such
termination, and (iv) promptly deliver to the Trust copies of any sales
literature designed for use specifically for the Offering that it is then in the
process of preparing. Upon expiration or earlier termination of this Agreement,
the Trust shall pay to the Dealer Manager all compensation to which the Dealer
Manager is or becomes entitled under Section 3(d) at such time as such
compensation becomes payable.

 

11.         MISCELLANEOUS.

 

(a)          SURVIVAL. The following provisions of the Agreement shall survive
the expiration or earlier termination of this Agreement: Section 3(d); Section
3(e); Section 5(l); Section 5(n); Section 6(j); Section 6(k); Section 7; Section
8; Section 9; Section 10(d); and Section 11. Notwithstanding anything else that
may be to the contrary herein, the expiration or earlier termination of this
Agreement shall not relieve a party for liability for any breach occurring prior
to such expiration or earlier termination.

 

(b)          NOTICES. All notices or other communications required or permitted
hereunder, except as herein otherwise specifically provided, shall be in writing
and shall be deemed given or delivered: (i) when delivered personally or by
commercial messenger; (ii) one business day following deposit with a recognized
overnight courier service, provided such deposit occurs prior to the deadline
imposed by such service for overnight delivery; (iii) when transmitted, if sent
by facsimile copy, provided confirmation of receipt is received by sender and
such notice is sent by an additional method provided hereunder; in each case
above provided such communication is addressed to the intended recipient

thereof as set forth below:

 

   If to the Trust: United Development Funding Income Fund V   1301 Municipal
Way, Suite 100   Grapevine, TX  76051   Facsimile No.:    (817) 835-0383  
Attention:  Hollis M. Greenlaw

 

29

 

 

  with a copy to:       Morris, Manning & Martin, LLP   3343 Peachtree Road, NE,
Suite 1600   Atlanta, GA 30326   Facsimile No.:  (404) 365-9532  
Attention:  Lauren B. Prevost, Esq.

 

If to the Dealer Manager: Realty Capital Securities, LLC   One Beacon Street,
14th Floor   Boston, MA 02108   Facsimile No.:    (857) 207-3397   Attention:
    Louisa Quarto      President       with copies to:       Proskauer Rose LLP
  Eleven Times Square   New York, NY  10036   Facsimile No:      (212) 969-2900
  Attention:  Peter M. Fass, Esq.       Proskauer Rose LLP   Three First
National Plaza   70 West Madison   Suite 3800   Chicago, Illinois 60602-4342  
Attention:  Michael J. Choate, Esq.

 

Any party may change its address specified above by giving each party notice of
such change in accordance with this Section 11(b).

 

(c)          Successors and Assigns. No party shall assign (voluntarily, by
operation of law or otherwise) this Agreement or any right, interest or benefit
under this Agreement without the prior written consent of each other party.
Subject to the foregoing, this Agreement shall be fully binding upon, inure to
the benefit of, and be enforceable by, the parties hereto and their respective
successors and assigns.

 

(d)          INVALID PROVISION. The invalidity or unenforceability of any
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

 

30

 

 

(f)          APPLICABLE LAW. This Agreement and any disputes relative to the
interpretation or enforcement hereto shall be governed by and construed under
the internal laws, as opposed to the conflicts of laws provisions, of the State
of New York.

 

(g)          WAIVER. EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) RELATED TO OR ARISING OUT OF THIS AGREEMENT. The
parties hereto each hereby irrevocably submits to the exclusive jurisdiction of
the courts of the State of New York and the Federal courts of the United States
of America located in the Borough of Manhattan, New York City, in respect of the
interpretation and enforcement of the terms of this Agreement, and in respect of
the transactions contemplated hereby, and each hereby waives, and agrees not to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this Agreement may not be enforced
in or by such courts, and the parties hereto each hereby irrevocably agrees that
all claims with respect to such action or proceeding shall be heard and
determined in such a New York State or Federal court.

 

(h)          ATTORNEYS’ FEES. If a dispute arises concerning the performance,
meaning or interpretation of any provision of this Agreement or any document
executed in connection with this Agreement, then the prevailing party in such
dispute shall be awarded any and all costs and expenses incurred by the
prevailing party in enforcing, defending or establishing its rights hereunder or
thereunder, including, without limitation, court costs and attorneys and expert
witness fees. In addition to the foregoing award of costs and fees, the
prevailing also shall be entitled to recover its attorneys’ fees incurred in any
post-judgment proceedings to collect or enforce any judgment.

 

(i)          No Partnership. Nothing in this Agreement shall be construed or
interpreted to constitute the Dealer Manager or the Soliciting Brokers as being
in association with or in partnership with the Trust or one another, and
instead, this Agreement only shall constitute the Soliciting Dealer as a broker
authorized by the Trust to sell and to manage the sale by others of the Shares
according to the terms set forth in the Registration Statement, the Prospectus
or this Agreement. Nothing herein contained shall render the Dealer Manager or
the Trust liable for the obligations of any of the Soliciting Brokers or one
another.

 

(j)          Third Party Beneficiaries. Except for the persons and entities
referred to in Section 8 and Section 9, there shall be no third party
beneficiaries of this Agreement, and no provision of this Agreement is intended
to be for the benefit of any person or entity not a party to this Agreement, and
no third party shall be deemed to be a beneficiary of any provision of this
Agreement. Except for the persons and entities referred to in Section 8 and
Section 9, no third party shall by virtue of any provision of this Agreement
have a right of action or an enforceable remedy against any party to this
Agreement. Each of the persons and entities referred to in Section 8 and Section
9 shall be a third party beneficiary of this Agreement.

 

31

 

 

(k)          Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

 

(l)          Nonwaiver. The failure of any party to insist upon or enforce
strict performance by any other party of any provision of this Agreement or to
exercise any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such party’s right to assert or rely upon any
such provision or right in that or any other instance; rather, such provision or
right shall be and remain in full force and effect.

 

(m)          Access to Information. The Trust may authorize the Trust’s transfer
agent to provide information to the Dealer Manager and each Soliciting Dealer
regarding recordholder information about the clients of such Soliciting Dealer
who have invested with the Trust on an on-going basis for so long as such
Soliciting Dealer has a relationship with such clients. The Dealer Manager shall
require in the Soliciting Dealer Agreement that Soliciting Dealers not disclose
any password for a restricted website or portion of website provided to such
Soliciting Dealer in connection with the Offering and not disclose to any
person, other than an officer, director, employee or agent of such Soliciting
Dealers, any material downloaded from such a restricted website or portion of a
restricted website.

 

(n)          Counterparts. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in counterpart
copies, each of which shall be deemed an original but all of which together
shall constitute one and the same instrument comprising this Agreement.

 

(o)          ABSENCE OF FIDUCIARY RELATIONSHIPS. The parties acknowledge and
agree that (i) the Dealer Manager’s responsibility to the Trust is solely
contractual in nature, and (ii) the Dealer Manager does not owe the Trust, any
of its affiliates or any other person or entity any fiduciary (or other similar)
duty as a result of this Agreement or any of the transactions contemplated
hereby.

 

(p)          DEALER MANAGER INFORMATION. Prior to the initial Effective Date,
the parties will expressly acknowledge and agree as to the information furnished
to the Trust by the Dealer Manager expressly for use in the Registration
Statement.

 

32

 

 

(q)          PROMOTION OF DEALER MANAGER RELATIONSHIP. The Trust and the Dealer
Manager will cooperate with each other in good faith in connection with the
promotion or advertisement of their relationship in any release, communication,
sales literature or other such materials and shall not promote or advertise
their relationship without the approval of the other party in advance, which
shall not be unreasonably withheld or delayed.

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return it to us, whereupon this instrument will become a binding
agreement between you and the Trust in accordance with its terms.

 

[Signatures on following page]

 

33

 

 

IN WITNESS WHEREOF, the parties hereto have each duly executed this Exclusive
Dealer Manager Agreement as of the day and year set forth above.

 

  United Development Funding INCOME FUND V

 

  By: /s/ Hollis M. Greenlaw       Hollis M. Greenlaw     Chairman and Chief
Executive Officer

 

Accepted as of the date first above written:

 

Realty Capital Securities, LLC

 

By: /s/ Edward M. Weil, Jr.     Edward M. Weil, Jr.   President and Chief
Operating Officer

 

 

 

 

Exhibit A

to the

Dealer Manager Agreement

 

UNITED DEVELOPMENT FUNDING INCOME FUND V

FORM OF SOLICITING DEALER AGREEMENT

 

Ladies and Gentlemen:

 

Realty Capital Securities, LLC (the “Dealer Manager”) entered into an exclusive
dealer manager agreement, dated as of July 25, 2014 (the “Dealer Manager
Agreement”), with United Development Funding Income Fund V, a Maryland real
estate investment trust (the “Trust”), under which the Dealer Manager agreed to
use its reasonable best efforts to solicit subscriptions in connection with the
public offering (the “Offering”) for the Trust’s common shares of beneficial
interest, $0.01 par value per share, of which amount: (i) up to 37,500,000
shares are to be offered in the Primary Offering for a purchase price of $20.00
per share (the “Primary Shares”), and (ii) up to 12,500,000 shares to be offered
pursuant to the DRP for a purchase price of $20.00 per share (the “DRP Shares”
and, together with the Primary Shares, the (“Shares”) commencing on the
Effective Date (as defined below). Notwithstanding the foregoing, the Trust has
reserved the right to reallocate the Shares between Primary Shares and the DRP
Shares. Unless otherwise defined herein, capitalized terms used herein shall
have the respective meanings therefor as in the Dealer Manager Agreement.

 

In connection with the performance of the Dealer Manager’s obligations under
Section 3 of the Dealer Manager Agreement, the Dealer Manager is authorized to
retain the services of securities dealers (the “Soliciting Dealers”) who are
members of the Financial Industry Regulatory Authority (“FINRA”) to solicit
subscriptions for Shares in connection with the Offering. You are hereby invited
to become a Soliciting Dealer and, as such, to use your reasonable best efforts
to solicit subscribers for Shares, in accordance with the following terms and
conditions of this soliciting dealer agreement (this “Agreement”):

 

1.Registration Statement.

 

(a)          A registration statement on Form S-11 (File No. 333-194162),
including a preliminary prospectus, has been prepared by the Trust and was filed
with the Securities and Exchange Commission (the “Commission”) on February 26,
2014, in accordance with the applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”), and the applicable rules and
regulations of the Commission promulgated thereunder (the “Securities Act Rules
and Regulations”) for the registration of the Offering. The Trust has prepared
and filed such amendments thereto and such amended prospectus as may have been
required to the date hereof, and will file such additional amendments and
supplements thereto as may hereafter be required. The registration statement on
Form S-11 and the prospectus contained therein, as finally amended at the date
the registration statement is declared effective by the Commission (the
“Effective Date”) are respectively hereinafter referred to as the “Registration
Statement” and the “Prospectus”, except that (i) if the Trust files a
post-effective amendment to such registration statement, then the term
“Registration Statement” shall, from and after the declaration of the
effectiveness of such post-effective amendment by the Commission, refer to such
registration statement as amended by such post-effective amendment, and the term
“Prospectus” shall refer to the amended prospectus then on file with the
Commission, and (ii) if the prospectus filed by the Trust pursuant to either
Rule 424(b) or 424(c) of the Securities Act Rules and Regulations shall differ
from the prospectus on file at the time the Registration Statement or the most
recent post-effective amendment thereto, if any, shall have become effective,
then the term “Prospectus” shall refer to such prospectus filed pursuant to
either Rule 424(b) or 424(c), as the case may be, from and after the date on
which it shall have been filed. As used herein, the terms “Registration
Statement”, “preliminary Prospectus” and “Prospectus” shall include the
documents, if any, incorporated by reference therein. As used herein, the term
“Effective Date” also shall refer to the effective date of each post-effective
amendment to the Registration Statement, unless the context otherwise requires.

 

 

 

 

2.Compliance with Applicable Rules and Regulations; License and Association
Membership.

 

Upon the effectiveness of this Agreement, the undersigned dealer will become one
of the “Soliciting Dealers” referred to in the Dealer Manager Agreement and is
referred to herein as “Soliciting Dealer”). Soliciting Dealer agrees that
solicitation and other activities by it hereunder shall comply with, and shall
be undertaken only in accordance with, the terms of the Dealer Manager
Agreement, the terms of this Agreement, the Securities Act, the Securities Act
Rules and Regulations, the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the applicable rules and regulations promulgated thereunder
(the “Exchange Act Rules and Regulations”), the Blue Sky Survey (as defined
below), the Rules of Fair Practice of FINRA, the FINRA Conduct Rules (including,
without limitation, Rules 2340, 2420, 2730, 2740, 2750 and 2810 of the FINRA
Conduct Rules), and the provisions of Article III.C. of the Statement of Policy
Regarding Real Estate Investment Trusts of the North American Securities
Administrators Association, Inc., as revised and amended on May 7, 2007 and as
may be further revised and amended (the “NASAA Guidelines”).

 

Soliciting Dealer’s acceptance of this Agreement constitutes a representation to
the Trust and to the Dealer Manager that Soliciting Dealer is a properly
registered or licensed broker-dealer, duly authorized to sell Shares under
federal and state securities laws and regulations in all states where it offers
or sells Shares, and that it is a member in good standing of FINRA. Soliciting
Dealer represents and warrants that it is currently licensed as a broker-dealer
in the jurisdictions identified on Schedule 1 to this Agreement and that its
independent contractors and registered representatives have the appropriate
licenses to offer and sell the Shares in such jurisdictions. This Agreement
shall automatically terminate with no further action by either party if
Soliciting Dealer ceases to be a member in good standing of FINRA or with the
securities commission of the state in which Soliciting Dealer’s principal office
is located. Soliciting Dealer agrees to notify the Dealer Manager immediately if
Soliciting Dealer ceases to be a member in good standing of FINRA or with the
securities commission of any state in which Soliciting Dealer is currently
registered or licensed.

 

 

 

 

3.Limitation of Offer; Investor Suitability.

 

(a)          Soliciting Dealer will offer Shares only (i) to persons that meet
the financial qualifications set forth in the Prospectus or in any suitability
letter or memorandum sent to it by the Trust or the Dealer Manager, and (ii) in
accordance with Section 8, to persons in the jurisdictions in which it is
advised in writing by the Trust or the Dealer Manager that the Shares are
qualified for sale or that qualification is not required (the “Blue Sky
Survey”). Notwithstanding the qualification of Shares for sale in any respective
jurisdiction (or exemption therefrom), Soliciting Dealer will not offer Shares
and will not permit any of its registered representatives to offer Shares in any
jurisdiction unless both Soliciting Dealer and such registered representative
are duly licensed to transact securities business in such jurisdiction. In
offering Shares, Soliciting Dealer shall comply with the provisions of the Rules
of Fair Practice set forth in the FINRA Manual, as well as other applicable
rules and regulations relating to suitability of investors, including, but not
limited to, the provisions of Section III.C. of the NASAA REIT Guidelines.

 

In offering the sale of Shares to any person, Soliciting Dealer will have
reasonable grounds to believe (based on such information obtained from the
investor concerning the investor’s age, investment objectives, investment
experience, other investments, income, net worth, financial situation, needs or
any other information known by Soliciting Dealer after due inquiry) that: (A)
such person is in a financial position appropriate to enable such person to
realize to a significant extent the benefits described in the Prospectus,
including the tax benefits where they are a significant aspect of the Trust; (B)
the investor has a fair market net worth sufficient to sustain the risks
inherent in the program, including loss of investment and lack of liquidity; (C)
the investor has an apparent understanding of the fundamental risks of the
investment, the risk that the investor may lose the entire investment, the lack
of liquidity, the restrictions on transferability and the tax consequences of
the investment; (D) the purchase of the Shares is otherwise suitable for such
person; and (E) such person has either: (1) a minimum annual gross income of
$70,000 and a minimum net worth (exclusive of home, home furnishings and
automobiles) of $70,000; or (2) a minimum net worth (determined with the
foregoing exclusions) of $250,000 and meets the higher suitability standards, if
applicable, imposed by the state in which the investor resides. Soliciting
Dealer further will use its best efforts to determine the suitability and
appropriateness of an investment in the Shares of each proposed investor
solicited by a person associated with Soliciting Dealer by reviewing documents
and records disclosing the basis upon which the determination as to suitability
was reached as to each proposed investor, whether such documents and records
relate to accounts which have been closed, accounts which are currently
maintained or accounts hereinafter established. In making the determinations as
to financial qualifications and as to suitability required by the NASAA
Guidelines, Soliciting Dealer may rely on (x) representations from investment
advisers who are not affiliated with Soliciting Dealer, banks acting as trustees
or fiduciaries, and (y) information it has obtained from a prospective investor,
including such information as the investment objectives, other investments,
financial situation and needs of the person or any other information known by
Soliciting Dealer after due inquiry. Notwithstanding the foregoing, Soliciting
Dealer shall not execute any transaction in the Trust in a discretionary account
without prior written approval of the transaction by the customer.

 

 

 

 

(b)          Soliciting Dealer shall maintain, for at least six years or for a
period of time not less than that required in order to comply with all
applicable federal, state and other regulatory requirements, whichever is later,
a record of the information obtained to determine that an investor meets the
suitability standards imposed on the offer and sale of the Shares (both at the
time of the initial subscription and at the time of any additional
subscriptions) and a representation of the investor that the investor is
investing for the investor’s own account or, in lieu of such representation,
information indicating that the investor for whose account the investment was
made met the suitability standards. Soliciting Dealer may satisfy its obligation
by contractually requiring such information to be maintained by the investment
advisers or banks discussed above. Soliciting Dealer further agrees to comply
with the record keeping requirements of the Exchange Act, including, but not
limited to, Rules 17a-3 and 17a-4 promulgated under the Exchange Act. Soliciting
Dealer agrees to make such documents and records available to the Dealer Manager
and the Trust upon request, and representatives of the Commission, FINRA and
applicable state securities administrators upon Soliciting Dealer’s receipt of
an appropriate document subpoena or other appropriate request for documents from
any such agency.

 

4.Delivery of Prospectus and Approved Material.

 

(a)          Soliciting Dealer will: (i) deliver a Prospectus, as then
supplemented or amended, to each person who subscribes for Shares at least five
business days prior to the tender of such person’s subscription agreement (the
“Subscription Agreement”); (ii) promptly comply with the written request of any
person for a copy of the Prospectus, as then supplemented or amended, during the
period between the initial Effective Date and the termination of the Offering;
(iii) deliver to any person, in accordance with applicable law or as prescribed
by any state securities administrator, a copy of any prescribed document
included within or incorporated by reference in the Registration Statement and
any supplements thereto during the course of the Offering; (iv) not use any
sales materials in connection with the solicitation of purchasers of the Shares
except Approved Material; (v) to the extent the Trust provides Approved
Material, not use such materials unless accompanied or preceded by the
Prospectus, as then currently in effect, and as may be supplemented in the
future; and (vi) not give or provide any information or make any representation
or warranty other than information or representations contained in the
Prospectus or the Approved Material. Soliciting Dealer will not publish,
circulate or otherwise use any other advertisement or solicitation material in
connection with the Offering without the Dealer Manager’s express prior written
approval.

 

(b)          Nothing contained in this Agreement shall be deemed or construed to
make Soliciting Dealer an employee, agent, representative or partner of the
Dealer Manager or the Trust, and Soliciting Dealer is not authorized to act for
the Dealer Manager or the Trust.

 

(c)          Soliciting Dealer will not send or provide supplements to the
Prospectus or any Approved Material to any investor unless it has previously
sent or provided a Prospectus and all supplements thereto to that investor or
has simultaneously sent or provided a Prospectus and all supplements thereto
with such Prospectus supplement or Approved Material.

 

 

 

 

(d)          Soliciting Dealer will not show to or provide any investor or
reproduce any material or writing which is supplied to it by the Dealer Manager
and marked “broker-dealer use only” or otherwise bearing a legend denoting that
it is not to be used in connection with the offer or sale of Shares to members
of the public.

 

(e)          The Dealer Manager will supply Soliciting Dealer with reasonable
quantities of the Prospectus (including any supplements thereto), as well as any
Approved Material, for delivery to investors.

 

(f)          Soliciting Dealer shall furnish a copy of any revised preliminary
Prospectus to each person to whom it has furnished a copy of any previous
preliminary Prospectus, and further agrees that it will mail or otherwise
deliver all preliminary and final Prospectuses required for compliance with the
provisions of Rule 15c2-8 under the Exchange Act.

 

5.Submission of Orders; Right to Reject Orders.

 

(a)          Subject to certain individual state requirements as described in
the Prospectus and except for shares issued pursuant to the DRP, Shares may be
sold only to investors who initially purchase a minimum of 125 Shares for $2,500
or a minimum of 50 shares for $1,000 if the investor is purchasing through an
IRA or other qualified account. With respect to Soliciting Dealer’s
participation in any resales or transfers of the Shares, Soliciting Dealer
agrees to comply with any applicable requirements set forth in Section 2 and to
fulfill the obligations pursuant to Rule 2810 of the FINRA Rules of Conduct.

 

(b)          Until the minimum offering of $2,000,000 in Shares has been sold,
payments for Shares shall be made by checks payable to “LegacyTexas Bank, Escrow
Agent for United Development Funding Income Fund V”. During such time,
Soliciting Dealer shall forward original checks together with an original
Subscription Agreement, executed and initialed by the subscriber as provided for
in the Subscription Agreement, to LegacyTexas Bank (the “Escrow Agent”) at the
address provided in the Subscription Agreement.

 

When Soliciting Dealer’s internal supervisory procedures are conducted at the
site at which the Subscription Agreement and check were initially received by
Soliciting Dealer from the subscriber, Soliciting Dealer shall transmit the
Subscription Agreement and check to the Escrow Agent by the end of the next
business day following receipt of the check and Subscription Agreement. When,
pursuant to Soliciting Dealer’s internal supervisory procedures, Soliciting
Dealer’s final internal supervisory procedures are conducted at a different
location (the “Final Review Office”), Soliciting Dealer shall transmit the check
and Subscription Agreement to the Final Review Office by the end of the next
business day following Soliciting Dealer’s receipt of the Subscription Agreement
and check. The Final Review Office will, by the end of the next business day
following its receipt of the Subscription Agreement and check, forward both the
Subscription Agreement and check to the Escrow Agent. If any Subscription
Agreement solicited by Soliciting Dealer is rejected by the Dealer Manager or
the Trust, then the Subscription Agreement and check will be returned to the
rejected subscriber within 10 business days from the date of rejection.

 

 

 

 

Once the minimum offering of $2,000,000 in Shares has been sold, subject to any
continuing escrow obligations imposed by certain states as described in the
Prospectus, payments for Shares shall be made payable to “United Development
Funding Income Fund V”. At such time, Soliciting Dealer shall forward original
checks together with an original Subscription Agreement, executed and initialed
by the subscriber as provided for in the Subscription Agreement, to United
Development Funding Income Fund V, c/o DST Systems, Inc., at the address
provided in the Subscription Agreement.

 

Notwithstanding the foregoing, in accordance with the applicable Exchange Act
Rules and Regulations, if Soliciting Dealer has net capital of $250,000 or more
it may instruct its customers to make their checks payable to Soliciting Dealer.
In such case, Soliciting Dealer shall issue a check made payable to the Escrow
Agent or the Trust in accordance with the foregoing provisions of this Section
5(b), as applicable.

 

(c)          All orders, whether initial or additional, are subject to
acceptance by and shall become effective upon confirmation by the Trust, which
reserves the right to reject any order in its sole discretion for any or no
reason. Orders not accompanied by the required instrument of payment for Shares
may be rejected. Issuance and delivery of a Share will be made only after a sale
of a Share is deemed by the Trust to be completed in accordance with Section
3(c) of the Dealer Manager Agreement. If an order is rejected, cancelled or
rescinded for any reason, then Soliciting Dealer will return to the Dealer
Manager any selling commissions or dealer manager fees theretofore paid with
respect to such order, and, if Soliciting Dealer fails to so return any such
selling commissions, the Dealer Manager shall have the right to offset amounts
owned against future commissions or dealer manager fees due and otherwise
payable to Soliciting Dealer (it being understood and agreed that such right to
offset shall not be in limitation of any other rights or remedies that the
Dealer Manager may have in connection with such failure).

 

6.Soliciting Dealer Compensation.

 

(a)          Subject to the terms and conditions set forth herein and in the
Dealer Manager Agreement and, subject to the volume discounts and other special
circumstances described in the “Plan of Distribution” section of the Prospectus,
the Dealer Manager shall pay to Soliciting Dealer a selling commission of 7% of
the gross proceeds from the Shares sold by the Soliciting Dealer and accepted
and confirmed by the Trust. Alternatively, Soliciting Dealer may elect to
receive a Selling Commission equal to 7.5% of gross proceeds from the sale of
Shares by Soliciting Dealer, with 2.5% thereof paid at the time of such sale and
1.0% thereof paid on each anniversary of the closing of such sale up to and
including the fifth anniversary of the closing of such sale. For purposes of
this Section 6(a), Shares are “sold” only if an executed Subscription Agreement
is accepted by the Trust and the Trust has thereafter distributed the commission
to the Dealer Manager in connection with such transaction.

 

(b)          Soliciting Dealer acknowledges and agrees that no selling
commissions will be paid for sales of DRP Shares.

 

 

 

 

(c)          Notwithstanding the foregoing, it is understood and agreed that no
commission shall be payable with respect to particular Shares if the Dealer
Manager or the Trust rejects a proposed subscriber’s Subscription Agreement.
Accordingly, Soliciting Dealer shall have no authority to issue a confirmation
(pursuant to Exchange Act Rule 10b-10) to any subscriber; such authority
residing solely in the Dealer Manager, as the Dealer Manager and processing
broker-dealer.

 

(d)          The Dealer Manager may, in its sole discretion, re-allow a portion
of the Dealer Manager Fee received by it to Soliciting Dealer. Subject to the
limitations described in or otherwise provided in the Prospectus, the Dealer
Manager may, in its sole discretion, request the Trust to reimburse Soliciting
Dealer for reasonable accountable bona fide due diligence expenses incurred by
Soliciting Dealer, provided such expenses have actually been incurred, are
supported by detailed and itemized invoices provided to the Trust and the Trust
had theretofore given its prior written approval of incurrence of such expenses.

 

(e)          Notwithstanding anything herein to the contrary, Soliciting Dealer
will not be entitled to receive any Dealer Manager Fee which would cause the
aggregate amount of selling commissions, dealer manager fees and other forms of
underwriting compensation (as defined in accordance with applicable FINRA rules)
received by the Dealer Manager and all Soliciting Dealers to exceed 10% of the
gross proceeds raised from the sale of Shares in the Offering.

 

(f)          The Trust will not be liable or responsible to any Soliciting
Dealer for the payment of any selling commissions or any reallowance of fees to
Soliciting Dealer, it being the sole and exclusive responsibility of the Dealer
Manager for the payment of selling commissions or any reallowance to Soliciting
Dealer. Soliciting Dealer acknowledges and agrees that the Dealer Manager’s
liability for commissions payable to Soliciting Dealer is limited solely to
selling commissions and dealer manager fees received by the Dealer Manager from
the Trust in connection with Soliciting Dealer’s sale of Shares.

 

7.Reserved Shares.

 

The number of Shares, if any, to be reserved for sale by each Soliciting Dealer
may be decided by the mutual agreement, from time to time, of the Dealer Manager
and the Trust. The Dealer Manager reserves the right to notify Soliciting Dealer
by United States mail or by other means of the number of Shares reserved for
sale by Soliciting Dealer, if any. Such Shares will be reserved for sale by
Soliciting Dealer until the time specified in the Dealer Manager’s notification
to Soliciting Dealer. Sales of any reserved Shares after the time specified in
the notification to Soliciting Dealer or any requests for additional Shares will
be subject to rejection in whole or in part.

 

 

 

 

8.Blue Sky Qualification.

 

(a)          The Dealer Manager will inform Soliciting Dealer as to the
jurisdictions in which the Dealer Manager has been advised by the Trust that the
Shares have been qualified for sale or are exempt under the respective
securities or “blue sky” laws of such jurisdictions; but the Dealer Manager has
not assumed and will not assume any obligation or responsibility as to
Soliciting Dealer’s right to act as a broker and/or dealer with respect to the
Shares in any such jurisdiction. Soliciting Dealer agrees that Soliciting Dealer
will not make any offers or sell any Shares except in states in which the Dealer
Manager may advise Soliciting Dealer that the Offering has been qualified or is
exempt and in which Soliciting Dealer is legally qualified to make offers and
further agrees to assure that each person to whom Soliciting Dealer sells Shares
(at both the time of the initial purchase as well as at the time of any
subsequent purchases) meets any special suitability standards which apply to
sales in a particular jurisdiction, as described in the Blue Sky Survey and the
Subscription Agreement. Neither the Dealer Manager nor the Trust assume any
obligation or responsibility in respect of the qualification of the Shares
covered by the Prospectus under the laws of any jurisdiction or Soliciting
Dealer’s qualification to act as a broker and/or dealer with respect to the
Shares in any jurisdiction. The Blue Sky Survey which has been or will be
furnished to Soliciting Dealer indicates the jurisdictions in which it is
believed that the offer and sale of Shares covered by the Prospectus is exempt
from, or requires action under, the applicable blue sky or securities laws
thereof, and what action, if any, has been taken with respect thereto.

 

(b)          It is understood and agreed that under no circumstances will
Soliciting Dealer, as a Soliciting Dealer, engage in any activities hereunder in
any jurisdiction in which Soliciting Dealer may not lawfully so engage or in any
activities in any jurisdiction with respect to the Shares in which Soliciting
Dealer may lawfully so engage unless Soliciting Dealer has complied with the
provisions hereof.

 

9.Dealer Manager’s Authority.

 

Subject to the Dealer Manager Agreement, the Dealer Manager shall have full
authority to take such action as it may deem advisable with respect to all
matters pertaining to the Offering or arising thereunder. The Dealer Manager
shall not be under any liability to Soliciting Dealer (except for (a) its own
lack of good faith, and (b) for obligations expressly assumed by us hereunder)
for or in respect of the validity or value of or title to, the Shares; the form
of, or the statements contained in, or the validity of, the Registration
Statement, the Prospectus or any amendment or supplement thereto, or any other
instrument executed by the Trust or by others; the form or validity of the
Dealer Manager Agreement or this Agreement; the delivery of the Shares; the
performance by the Trust or by others of any agreement on its or their part; the
qualification of the Shares for sale under the laws of any jurisdiction; or any
matter in connection with any of the foregoing; provided, however, that nothing
in this paragraph shall be deemed to relieve the Trust or the Dealer Manager
from any liability imposed by the Securities Act. No obligations or liability on
the part of the Trust or the Dealer Manager shall be implied or inferred
herefrom.

 

10.Indemnification.

 

(a)          Under the Dealer Manager Agreement, the Trust has agreed to
indemnify Soliciting Dealer and the Dealer Manager and each person, if any, who
controls Soliciting Dealer or the Dealer Manager, in certain instances and
against certain liabilities, including liabilities under the Securities Act in
certain circumstances. Soliciting Dealer hereby agrees to indemnify the Trust
and each person who controls it as provided in the Dealer Manager Agreement and
to indemnify the Dealer Manager to the extent and in the manner that Soliciting
Dealer agrees to indemnify the Trust in the Dealer Manager Agreement.

 

 

 

 

(b)          In furtherance of, and not in limitation of the foregoing,
Soliciting Dealer will indemnify, defend and hold harmless the Dealer Manager
and the Trust, and their officers, directors, employees, members, partners,
affiliates, agents and representatives, and each person, if any, who controls
such entity within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, and each person who has signed the Registration Statement
(“Indemnified Parties”), from and against any losses, claims, damages or
liabilities to which any of the Indemnified Parties, and each person who signed
the Registration Statement, may become subject, under the Securities Act or the
Exchange Act, or otherwise, insofar as such losses, claims and expenses
(including the reasonable legal and other expenses incurred in investigating and
defending any such claims or liabilities), damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) in whole or in part, any
material inaccuracy in the representations or warranties contained in this
Agreement or any material breach of a covenant contained herein by Soliciting
Dealer, or (ii) any untrue statement or any alleged untrue statement of a
material fact contained (A) in any Registration Statement or any post-effective
amendment thereto or in the Prospectus or any amendment or supplement to the
Prospectus, or (B) in any Approved Material, or (C) any blue sky application or
other document executed by the Trust or on its behalf specifically for the
purpose of qualifying any or all of the Shares for sale under the securities
laws of any jurisdiction or based upon written information furnished by the
Trust under the securities laws thereof, or (iii) the omission or alleged
omission to state a material fact required to be stated in the Registration
Statement or any post-effective amendment thereof to make the statements therein
not misleading or the omission or alleged omission to state a material fact
required to be stated in the Prospectus or any amendment or supplement to the
Prospectus to make the statements therein, in light of the circumstances under
which they were made, not misleading, provided, however, that in each case
described in clauses (ii) and (iii) to the extent, but only to the extent, that
such untrue statement or omission was made in reliance upon and in conformity
with written information furnished to the Trust or the Dealer Manager by
Soliciting Dealer specifically for use with reference to Soliciting Dealer in
the preparation of the Registration Statement or any such post-effective
amendments thereof or the Prospectus or any such amendment thereof or supplement
thereto, (iv) any use of sales literature, including “broker dealer use only”
materials, by Soliciting Dealer that is not Approved Material, (v) any untrue
statement made by Soliciting Dealer or Soliciting Dealer’s representatives or
agents or omission by Soliciting Dealer or Soliciting Dealer’s representatives
or agents to state a fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading in
connection with the offer and sale of the Shares in each case, other than
statements or omissions made in conformity with the Registration Statement,
Prospectus, Approved Material or any other materials or information furnished by
or on behalf of the Trust, or (vi) any failure by Soliciting Dealer to comply
with applicable laws governing money laundry abatement and anti-terrorist
financing efforts in connection with the Offering, including applicable FINRA
Rules, Exchange Act Rules and Regulations and the USA PATRIOT Act. Soliciting
Dealer will reimburse the aforesaid parties for any reasonable legal or other
expenses incurred in connection with investigation or defense of such loss,
claim, damage, liability or action. This indemnity agreement will be in addition
to any liability which Soliciting Dealer may otherwise have.

 

 

 

 

(c)          Promptly after receipt by any indemnified party under this Section
10 of notice of the commencement of any action, such indemnified party will, if
a claim in respect thereof is to be made against any indemnifying party under
this Section 10, promptly notify the indemnifying party of the commencement
thereof; provided, however, the failure to give such notice shall not relieve
the indemnifying party of its obligations hereunder except to the extent it
shall have been prejudiced by such failure. In case any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled, to the extent it
may wish, jointly with any other indemnifying party similarly notified, to
participate in the defense thereof, with separate counsel. Such participation
shall not relieve such indemnifying party of the obligation to reimburse the
indemnified party for reasonable legal and other expenses incurred by such
indemnified party in defending itself, except for such expenses incurred after
the indemnifying party has deposited funds sufficient to effect the settlement,
with prejudice, of, and unconditional release of all liabilities from, the claim
in respect of which indemnity is sought. Any such indemnifying party shall not
be liable to any such indemnified party on account of any settlement of any
claim or action effected without the consent of such indemnifying party, such
consent not to be unreasonably withheld or delayed.

 

(d)          An indemnifying party under this Section 10 shall be obligated to
reimburse an indemnified party for reasonable legal and other expenses as
follows: the indemnifying party shall pay all legal fees and expenses reasonably
incurred by the indemnified party in the defense of such claims or actions;
provided, however, that the indemnifying party shall not be obligated to pay
legal expenses and fees to more than one law firm in connection with the defense
of similar claims arising out of the same alleged acts or omissions giving rise
to such claims notwithstanding that such actions or claims are alleged or
brought by one or more parties against more than one indemnified party. If such
claims or actions are alleged or brought against more than one indemnified
party, then the indemnifying party shall only be obligated to reimburse the
expenses and fees of the one law firm (in addition to local counsel) that has
been participating by a majority of the indemnified parties against which such
action is finally brought; and in the event a majority of such indemnified
parties is unable to agree on which law firm for which expenses or fees will be
reimbursable by the indemnifying party, then payment shall be made to the first
law firm of record representing an indemnified party against the action or
claim. Such law firm shall be paid only to the extent of services performed by
such law firm and no reimbursement shall be payable to such law firm on account
of legal services performed by another law firm.

 

11.Contribution.

 

If the indemnification provided for in Section 10 is for any reason unavailable
to or insufficient to hold harmless an indemnified party in respect of any
losses, liabilities, claims, damages or expenses referred to therein, the
contributions provisions set forth in Section 9 of the Dealer Manager Agreement
shall be applicable.

 

12.Trust as Party to Agreement.

 

The Trust shall be a third party beneficiary of Soliciting Dealer’s
representations, warranties, covenants and agreements contained in Sections 10
and 11. The Trust shall have all enforcement rights in law and in equity with
respect to those portions of this Agreement as to which it is third party
beneficiary.

 

 

 

 

13.Privacy Laws; Compliance.

 

(a) Soliciting Dealer agrees to: (i) abide by and comply with (A) the privacy
standards and requirements of the Gramm-Leach-Bliley Act of 1999 (the “GLB
Act”); (B) the privacy standards and requirements of any other applicable
federal or state law; and (C) Soliciting Dealer’s own internal privacy policies
and procedures, each as may be amended from time to time; (ii) refrain from the
use or disclosure of nonpublic personal information (as defined under the GLB
Act) of all customers, except as necessary to service the customers or as
otherwise necessary or required by applicable law; and (iii) determine which
customers have opted out of the disclosure of nonpublic personal information by
periodically reviewing and, if necessary, retrieving an aggregated list of such
customers (the “List”) as provided by each to identify customers that have
exercised their opt-out rights. If either party uses or discloses nonpublic
personal information of any customer for purposes other than servicing the
customer, or as otherwise required by applicable law, that party will consult
the List to determine whether the affected customer has exercised his or her
opt-out rights. Each party understands that it is prohibited from using or
disclosing any nonpublic personal information of any customer that is identified
on the List as having opted out of such disclosures.

 

14.Anti-Money Laundering Compliance Programs.

 

Soliciting Dealer represents to the Dealer Manager and to the Trust that it has
established and implemented anti-money laundering compliance programs in
accordance with applicable law, including applicable FINRA Conduct Rules, rules
and regulations promulgated under the Exchange Act and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (USA PATRIOT Act) of 2001, as amended (the “USA PATRIOT
Act”), specifically including, but not limited to, Section 352 of the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001 (the “Money Laundering Abatement Act,” and together with the USA PATRIOT
Act, the “AML Rules”) reasonably expected to detect and cause the reporting of
suspicious transactions in connection with the offering and sale of the Shares.
Soliciting Dealer further represents that it currently is in compliance with all
AML Rules, specifically including, but not limited to, the Customer
Identification Program requirements under Section 326 of the Money Laundering
Abatement Act, and Soliciting Dealer hereby covenants to remain in compliance
with such requirements and shall, upon request by the Dealer Manager or the
Trust, provide a certification to the Dealer Manager or the Trust that, as of
the date of such certification (a) its AML Program is consistent with the AML
Rules, and (b) it is currently in compliance with all AML Rules, specifically
including, but not limited to, the Customer Identification Program requirements
under Section 326 of the Money Laundering Abatement Act. Upon request by the
Dealer Manager at any time, Soliciting Dealer will (i) furnish a written copy of
its AML Program to the Dealer Manager for review, and (ii) furnish a copy of the
findings and any remedial actions taken in connection with its most recent
independent testing of its AML Program.

 

 

 

 

15.Miscellaneous.

 

(a)          Soliciting Dealer hereby authorizes and ratifies the execution and
delivery of the Dealer Manager Agreement by the Dealer Manager as Dealer Manager
for itself and on behalf of all Soliciting Dealers (including Soliciting Dealer
party hereto) and authorizes the Dealer Manager to agree to any variation of its
terms or provisions and to execute and deliver any amendment, modification or
supplement thereto. This Agreement may be amended at any time by the Dealer
Manager by written notice to Soliciting Dealer, and any such amendment shall be
deemed accepted by Soliciting Dealer upon placing an order for sale of Shares
after he has received such notice. Soliciting Dealer hereby agrees to be bound
by all provisions of the Dealer Manager Agreement relating to Soliciting
Dealers. Soliciting Dealer also authorizes the Dealer Manager to exercise, in
the Dealer Manager’s discretion, all the authority or discretion now or
hereafter vested in the Dealer Manager by the provisions of the Dealer Manager
Agreement and to take all such actions as the Dealer Manager may believe
desirable in order to carry out the provisions of the Dealer Manager Agreement
and of this Agreement.

 

(b)          This Agreement, except for the provisions of Sections 9, 10, 11, 12
and 13 and this Section 15, may be terminated at any time by either party hereto
by two days’ prior written notice to the other party and, in all events, this
Agreement shall terminate on the termination date of the Dealer Manager
Agreement, except for the provisions of Sections 9, 10, 11, 12 and 13 and this
Section 15.

 

(c)          Any communications from Soliciting Dealer should be in writing
addressed to the Dealer Manager at:

 

Realty Capital Securities, LLC

One Beacon Street, 14th Floor

Boston, Massachusetts 02108

Facsimile No.: (857) 207-3397

Attention: Louisa Quarto

   President

 

with copies to:

 

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Facsimile No.: (212) 969-2900

Attention: Peter M. Fass, Esq.

 

Proskauer Rose LLP

Three First National Plaza

70 West Madison

Suite 3800

Chicago, Illinois 60602-4342

Attention: Michael J. Choate, Esq.

 

 

 

 

Any notice from the Dealer Manager to Soliciting Dealer shall be deemed to have
been duly given if mailed, communicated by electronic delivery or facsimile or
delivered by overnight courier to Soliciting Dealer at Soliciting Dealer’s
address shown below.

 

(d)          Nothing herein contained shall constitute the Dealer Manager,
Soliciting Dealer, the other Soliciting Dealers or any of them as an
association, partnership, limited liability company, unincorporated business or
other separate entity.

 

(e)          If this Agreement is executed before the initial Effective Date,
then the Dealer Manager will notify Soliciting Dealer in writing when the
initial Effective Date has occurred. Soliciting Dealer agrees that Soliciting
Dealer will not make any offers to sell the Shares or solicit purchasers for the
Shares until Soliciting Dealer has received such written notice of the initial
Effective Date from the Dealer Manager or the Trust. This Agreement shall be
effective for all sales by Soliciting Dealer on and after the initial Effective
Date.

 

(f)          The Trust may authorize the Trust’s transfer agent to provide
information to the Dealer Manager and Soliciting Dealer regarding record holder
information about the clients of Soliciting Dealer who have invested with the
Trust on an on-going basis for so long as Soliciting Dealer has a relationship
with such client. Soliciting Dealer shall not disclose any password for a
restricted website or portion of a website provided to Soliciting Dealer in
connection with the Offering and shall not disclose to any person, other than an
officer, director, employee or agent of Soliciting Dealer, any material
downloaded from such restricted website or portion of a restricted website.

 

(g)          Soliciting Dealer shall have no right to assign this Agreement or
any of its rights hereunder or to delegate any of its obligations. Any purported
assignment or delegation by Soliciting Dealer shall be null and void. The Dealer
Manager shall have the right to assign any or all of its rights and obligations
under this Agreement by written notice, and Soliciting Dealer shall be deemed to
have consented to such assignment by execution hereof. Dealer Manager shall
provide written notice of any such assignment to Soliciting Dealer.

 

(h)          This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this Agreement.

 

(i)          The invalidity or unenforceability of any provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision were
omitted.

 

 

 

 

(j)          The failure of any party to insist upon or enforce strict
performance by any other party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such party’s right to assert or rely upon any
such provision or right in that or any other instance; rather, such provision or
right shall be and remain in full force and effect.

 

[Signature page follows.]

 

 

 

 

If the foregoing is in accordance with Soliciting Dealer’s understanding and
agreement, please sign and return the attached duplicate of this Agreement.
Soliciting Dealer’s indicated acceptance thereof shall constitute a binding
agreement between Soliciting Dealer and the Dealer Manager.

 

  Very truly yours,            REALTY CAPITAL SECURITIES, LLC             By:  
        Name:           Title:      

 

                    , 20__

 

 

 

 

The undersigned dealer confirms its agreement to act as a Soliciting Dealer
pursuant to all the terms and conditions of the above Soliciting Dealer
Agreement and the attached Dealer Manager Agreement. The undersigned dealer
hereby represents that it will comply with the applicable requirements of the
Securities Act and the Exchange Act and the published rules and regulations of
the Commission thereunder, and applicable blue sky or other state securities
laws. The undersigned dealer represents and warrants that the undersigned dealer
is duly registered as a broker-dealer under the provisions of the Exchange Act
and the Exchange Act Rules and Regulations or is exempt from such registration.
The undersigned dealer confirms that it and each salesperson acting on its
behalf are members in good standing of FINRA and duly licensed by each
regulatory authority in each jurisdiction in which the undersigned dealer or
such salesperson will offer and sell Shares, or are exempt from registration
with such authorities. The undersigned dealer hereby represents that it will
comply with the Rules of FINRA and all rules and regulations promulgated by
FINRA.

 

Dated:                     , 20__             Name of Soliciting Dealer        
                                      Federal Identification Number            
          By:                               Name:             Authorized
Signatory    

 

Kindly have checks representing commissions forwarded as follows (if different
than above):

(Please type or print)

 

Name of Firm:                   Address:                       Street          
        City                   State and Zip Code                   (Area Code)
Telephone No.     Attention:        

 

 

 

 

SCHEDULE 1
TO
SOLICITING DEALER AGREEMENT WITH
REALTY CAPITAL SECURITIES, LLC

 

Soliciting Dealer represents and warrants that it is currently licensed as a
broker-dealer in the following jurisdictions:

 

¨ Alabama   ¨ Nebraska           ¨ Alaska   ¨ Nevada           ¨ Arizona   ¨ New
Hampshire           ¨ Arkansas   ¨ New Jersey           ¨ California   ¨ New
Mexico           ¨ Colorado   ¨ New York           ¨ Connecticut   ¨ North
Carolina           ¨ Delaware   ¨ North Dakota           ¨ District of Columbia
  ¨ Ohio           ¨ Florida   ¨ Oklahoma           ¨ Georgia   ¨ Oregon        
  ¨ Hawaii   ¨ Pennsylvania           ¨ Idaho   ¨ Puerto Rico           ¨
Illinois   ¨ Rhode Island           ¨ Indiana   ¨ South Carolina           ¨
Iowa   ¨ South Dakota           ¨ Kansas   ¨ Tennessee           ¨ Kentucky   ¨
Texas           ¨ Louisiana   ¨ Utah           ¨ Maine   ¨ Vermont           ¨
Maryland   ¨ Virgin Islands           ¨ Massachusetts   ¨ Virginia           ¨
Michigan   ¨ Washington           ¨ Minnesota   ¨ West Virginia           ¨
Mississippi   ¨ Wisconsin           ¨ Missouri   ¨ Wyoming           ¨ Montana  
   

 

 

